Exhibit 10.1
FIRST AMENDMENT AGREEMENT
      THIS FIRST AMENDMENT AGREEMENT dated as of 28, February 2011 (this
“Amendment Agreement”) amends the Multicurrency Letter of Credit Facility
Agreement originally dated as of 6 October, 2009 (the “Facility Agreement”)
among Aspen Insurance Limited, Aspen Insurance UK Limited (together, the
“Borrowers”) and Barclays Bank PLC (the “Issuing Bank”). Capitalized terms used
but not defined herein have the respective meanings set forth in the Facility
Agreement, and the principles of construction set forth in Section 1.2 of the
Facility Agreement shall apply to this Amendment Agreement as if set forth in
full herein.
     WHEREAS, the parties hereto have agreed to amend the Facility Agreement in
certain respects as more fully set forth below.
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1. Amendments to Facility Agreement. Subject to the conditions set
forth in Section 3 of this Amendment Agreement, the Facility Agreement is
amended in its entirety to be on the form set forth in Annex I of this Amendment
Agreement.
     SECTION 2. Representations and Warranties. Each Borrower represents and
warrants as follows:
     2.1 Authorization. The execution, delivery and performance by such Borrower
of this Amendment Agreement are within its corporate powers, have been duly
authorised by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the memorandum of association, articles of association or
by-laws (or any comparable document) of such Borrower or of any material
agreement, judgment, injunction, order, decree or other instrument binding upon
such Borrower or result in the creation or imposition of any Security on any
asset of such Borrower.
     2.2 Enforceability. This Amendment Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of such Borrower enforceable against such Borrower in accordance with its terms,
subject to bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditors rights, the application of equitable principles and
the non-availability of the equitable remedies of specific performance or
injunctive relief (collectively “Debtor Relief Laws”).
     2.3 Representations and Warranties; No Default. On each of (a) the date
hereof and (b) the date of the effectiveness of this Amendment Agreement:
(i) each representation and warranty of such Borrower contained in Section 15 of
the Facility Agreement is true and correct on and as of such date with the same
effect as if made on and as of such date (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty was true and
correct as of that specific date) and (ii) no Default has occurred and is
continuing.
     2.4 Continued Effectiveness of Certain Documents. As of each of (a) the
date hereof and (b) the date of the effectiveness of this Amendment Agreement:
no constitutional document of

 



--------------------------------------------------------------------------------



 



such Borrower has been amended, supplemented or otherwise modified since 6
October 2009.
     SECTION 3. Effectiveness of Amendment Agreement. This Amendment Agreement
shall become effective as of the date set forth above when the Issuing Bank has
(a) signed a counterpart hereof, (b) received counterparts hereof signed by the
Borrowers, (c) received an upfront fee in the amount of 0.075 per cent. of the
Commitment, (d) received a copy of a resolution of the board of directors of
each Borrower authorizing (i) the execution and delivery by such Borrower of
this Amendment Agreement and each Collateral Control Agreement and the
consummation of the transactions contemplated hereby and (ii) authorizing a
specified person or persons, on its behalf, to sign and/or deliver this
Amendment Agreement, each Collateral Control Agreement and all other documents
and notices to be signed and/or delivered by such Borrower under or in
connection with this Amendment Agreement and/or the Facility Agreement, (e) an
amendment to each Collateral Control Agreement duly executed by the parties
thereto and (f) a legal opinion of (i) Pinsent Masons LLP, legal advisers to the
Issuing Bank in England, substantially in the form distributed to the Issuing
Bank prior to signing this Amendment Agreement and (ii) Appleby, legal advisers
to the Issuing Bank in Bermuda, substantially in the form distributed to the
Issuing Bank prior to signing this Amendment Agreement.
     SECTION 4. Designation as a Finance Document. The Borrowers and the Issuing
Bank agree that this Amendment Agreement is a Finance Document.
     SECTION 5. Continuing Effectiveness, etc. Each Borrower affirms that after
giving effect to this Amendment Agreement, the Facility Agreement, as amended
hereby, and each other Finance Document to which such Borrower is a party will
remain in full force and effect and will continue to constitute a legal, valid
and binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, subject to Debtor Relief Laws.
     SECTION 6. Miscellaneous.
     6.1 Effect of Amendment Agreement. After the effectiveness hereof, all
references to the Facility Agreement set forth in any other agreement or
instrument shall, unless otherwise specifically provided, be references to the
Facility Agreement as amended hereby.
     6.2 Governing Law. This Amendment Agreement shall be governed by and
construed in accordance with English law.
     6.3 Successors and Assigns. This Amendment Agreement shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto.
     6.4 Construction. Headings used herein are for convenience of reference
only and shall not affect the meaning of this Amendment Agreement.
     6.5 Incorporation of Certain Provisions. Sections 1.3 (Third party Rights),
27 (Partial Invalidity), 28 (Remedies and Waivers) and 37 (Jurisdiction) of the
Facility Agreement shall apply hereto as if fully set forth herein, mutatis
mutandis (it being understood that references therein to “this Agreement” or
“the Finance Documents” are references to this Amendment Agreement).
     6.6 Counterparts. This Amendment Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which shall be an

2



--------------------------------------------------------------------------------



 



original and all of which taken together shall constitute one and the same
agreement. Delivery to the Issuing Bank of a signed counterpart hereof, or
signature page hereto, by facsimile or e-mail (in a .pdf or similar file) shall
be effective as delivery of an original manually-signed counterpart.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement
to be executed by their duly authorized officers as of the date first above
written.

            ASPEN INSURANCE LIMITED
      By:   /s/ Bryan Astwood        Name:   BRYAN ASTWOOD        Title:   GROUP
TREASURER     

            ASPEN INSURANCE UK LIMITED
      By:   /s/ Karen Green        Name:   KAREN GREEN        Title:   PRESIDENT
AND CHIEF OPERATING OFFICER     

(signatures continue on the following page)

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as Issuing Bank
      By:   /s/ Stuart Ratcliffe       Name:   Stuart Ratcliffe       Title:  
Director  

 



--------------------------------------------------------------------------------



 



         

Annex I
[Attached.]

 



--------------------------------------------------------------------------------



 



MULTICURRENCY LETTER OF CREDIT FACILITY AGREEMENT
US$200,000,000
FACILITY AGREEMENT
Dated 6 October 2009
for
ASPEN INSURANCE LIMITED
as Borrower A
ASPEN INSURANCE UK LIMITED
as Borrower B
and
BARCLAYS BANK PLC
as Issuing Bank
(PINSENT MASONS LOGO) [u10722u1072200.gif]

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause         Page  
1.
  Definitions and Interpretation     3  
2.
  The Facility     24  
3.
  Purpose     24  
4.
  Conditions of Utilisation     25  
5.
  Utilisation     26  
6.
  Letters of Credit     29  
7.
  Default Interest     32  
8.
  Changes to the Calculation of Interest     32  
9.
  Fees     33  
10.
  Tax Gross Up and Indemnities     33  
11.
  Increased Costs     35  
12.
  Other Indemnities     36  
13.
  Mitigation by the Issuing Bank     37  
14.
  Costs and Expenses     38  
15.
  Representations and Warranties     38  
16.
  Affirmative Covenants     44  
17.
  Negative Covenants     48  
18.
  Events of Default     55  
19.
  Collateral     59  
20.
  Changes to the Issuing Bank     61  
21.
  Changes to the Borrower     61  
22.
  Conduct of Business by the Issuing Bank     61  
23.
  Payment Mechanics     62  
24.
  Set-Off     64  
25.
  Notices     64  
26.
  Calculations and Certificates     65  
27.
  Partial Invalidity     66  
28.
  Remedies and Waivers     66  
29.
  Amendments and Waivers     66  
30.
  Confidentiality     66  
31.
  Counterparts     68  
32.
  Governing Law     68  
33.
  Jurisdiction     68  
34.
  Service of Process     68  

 



--------------------------------------------------------------------------------



 



         
 
  SCHEDULE 1   Part 1 Conditions Precedent

Part 2 Conditions Precedent To Acceding Borrower  
 
  SCHEDULE 2   Utilisation Request  
 
  SCHEDULE 3   Mandatory Cost Formulae  
 
  SCHEDULE 4   Form Of Collateral Compliance Certificate  
 
  SCHEDULE 5   Form Of Outstanding LC Certificate  
 
  SCHEDULE 6   Financial Indebtedness  
 
  SCHEDULE 7   Compliance Certificate  
 
  SCHEDULE 8   Existing Security At The Date Of This Agreement  
 
  SCHEDULE 9   Consents, Authorisations, Filings And Notices  
 
  SCHEDULE 10   Subsidiaries

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 6 October 2009 and made between:

(1)   ASPEN INSURANCE LIMITED a Bermuda exempted company with company registered
number 32866 and registered address Maxwell Roberts Building, 1 Church Street,
Hamilton, HM11, Bermuda (“Borrower A”);   (2)   ASPEN INSURANCE UK LIMITED a
company incorporated in England and Wales with company registered number
01184193 and registered address being 30 Fenchurch Street, London EC3M 3BD
(“Borrower B”); and   (3)   BARCLAYS BANK PLC as issuing bank (the “Issuing
Bank”).

IT IS AGREED as follows:
SECTION 1
INTERPRETATION

1.   DEFINITIONS AND INTERPRETATION

1.1   Definitions

    In this Agreement:

  “Acceding Borrower” means:     (a)   a member of the Group which comes within
the definition of Third Party Borrower; and     (b)   which has satisfied the
provisions of Schedule 1 Part 2 (Conditions Precedent to Acceding Borrower); and
    (c)   which has been approved by the Issuing Bank.

    “Acceding Borrower Collateral Control Agreement” means any agreement between
the Custodian, an Acceding Borrower and the Issuing Bank relating to an Acceding
Borrower Custodian Account.       “Acceding Borrower Collateral Security
Agreement” means any agreement under which the Security is created (or expressed
to be created) by an Acceding Borrower over an Acceding Borrower Custodian
Account and an Acceding Borrower Custody Agreement.       “Acceding Borrower
Custodian Account” means any account held in the name of an Acceding Borrower
with the Custodian under an Acceding Borrower Custody Agreement.       “Acceding
Borrower Custody Agreement” means any agreement between an Acceding Borrower and
the Custodian under which the Custodian agrees to hold certain assets as
custodian on behalf of an Acceding Borrower and to establish an Acceding
Borrower Custodian Account.

- 3 -



--------------------------------------------------------------------------------



 



    “Affiliate” means, in relation to any person, a Subsidiary of that person or
a Holding Company of that person or any other Subsidiary of that Holding
Company.

    “AM Best” means the A.M. Best credit rating organisation and its successors.

    “Approved Optional Currency” means any of the following:

  (a)   Pounds Sterling, the lawful currency of the United Kingdom; and     (b)
  Euro, the lawful currency of the Participating Member States.

    “Authorisation” means an authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration.

    “Authorised Signatory” means, with respect to a Borrower, any individual
(a) who has been authorised to sign Finance Documents, and certificates,
instruments and documents related thereto, on behalf of that Borrower and
(b) who is named on, and whose specimen signature appears on, a bank mandate
issued by that Borrower to the Issuing Bank.

    “Availability Period” means the period from and including the date of this
Agreement to the Final Maturity Date.

    “Available Commitment” means the Commitment minus:

  (a)   the Base Currency Amount of any outstanding Letters of Credit
(including, for the avoidance of doubt, the Existing LoCs); and     (b)   in
relation to any proposed Utilisation, the Base Currency Amount of any Letters of
Credit that are scheduled to be issued on or before the proposed Utilisation
Date,

  other than any Letters of Credit that are due to expire or be cancelled on or
before the proposed Utilisation Date.

    “Base Currency” means US Dollars (US$), the lawful currency of the United
States of America.

    “Base Currency Amount” means, in relation to a Letter of Credit denominated
in US$, the amount specified in the Utilisation Request delivered by a Borrower
for that Letter of Credit and, in relation to a Letter of Credit denominated in
any Optional Currency, the amount specified in the Utilisation Request delivered
by that Borrower for that Letter of Credit converted into US$ at a rate of
exchange as set out in the most recent Outstanding LC Certificate delivered (or
to be delivered before the relevant Utilisation Date) in accordance with Clause
19 (Collateral).

    “Bermuda Companies Law” means The Companies Act of 1981 of Bermuda and the
regulations promulgated thereunder.

    “Bermuda Insurance Law” means The Insurance Act of 1978 of Bermuda and the
regulations promulgated thereunder.

- 4 -



--------------------------------------------------------------------------------



 



    “Board” means the Board of Governors of the Federal Reserve System of the
United States (or any successor).       “Borrower A Collateral Control
Agreement” means the agreement dated on or about the date of this Agreement
between the Custodian, Borrower A and the Issuing Bank relating to the Borrower
A Custodian Account.       “Borrower A Collateral Security Agreement” means the
agreement dated on or about the date of this Agreement under which the Security
is created (or expressed to be created) by Borrower A over the Borrower A
Custodian Account and the Borrower A Custody Agreement.       “Borrower A
Custodian Account” means the account with account number 471453 held in the name
of Borrower A with the Custodian under the Borrower A Custody Agreement.      
“Borrower A Custody Agreement” means the agreement between Borrower A and the
Custodian dated 6 March 2003 under which the custodian agrees to hold certain
assets as Custodian on behalf of Borrower A and to establish the Borrower A
Custodian Account.       “Borrower B Collateral Control Agreement” means the
agreement dated on or about the date of this Agreement between the Custodian,
Borrower B and the Issuing Bank relating to the Borrower B Custodian Account.  
    “Borrower B Collateral Security Agreement” means the agreement dated on or
about the date of this Agreement under which the Security is created (or
expressed to be created) by Borrower B over the Borrower B Custodian Account and
the Borrower B Custody Agreement.       “Borrower B Custodian Account” means the
account with account number 471452 held in the name of Borrower B with the
Custodian under the Borrower B Custody Agreement.       “Borrower B Custody
Agreement” means the agreement between Borrower B and the Custodian dated 27
February 2003 under which the Custodian agrees to hold certain assets as
custodian on behalf of Borrower B and to establish the Borrower B Custodian
Account.       “Borrowers” means the Original Borrowers and any Acceding
Borrower and “Borrower” shall be construed accordingly.       “Break Costs”
means the amount (if any) by which:

  (a)   the interest which the Issuing Bank would have received for the period
from the date of receipt of all or any part of an Unpaid Sum to the last day of
the current Interest Period in respect of that Unpaid Sum, had the Unpaid Sum
received been paid on the last day of that Interest Period (assuming that
interest on the Unpaid Sum was equal to the aggregate of the applicable

- 5 -



--------------------------------------------------------------------------------



 



      LIBOR (or, if applicable, the rate selected by the Issuing Bank pursuant
to Clause 8.2(a)(ii) (Market Disruption)));

    exceeds:

  (b)   the amount which the Issuing Bank would be able to obtain by placing an
amount equal to the Unpaid Sum received by it on deposit with a leading bank in
the London interbank market for a period starting on the Business Day following
receipt or recovery and ending on the last day of the current Interest Period.

    “Business Day” means a day (other than a Saturday or Sunday) on which banks
are open for general business in London and New York.

    “Capital Lease Obligations” means in relation to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under US GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalised amount thereof at such time determined in
accordance with US GAAP.

    “Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock (including Hybrid Capital) of
a corporation, any and all equivalent ownership interests in a Person (other
than a corporation) and any and all warrants, rights or options to purchase any
of the foregoing.

    “Cash Equivalents” means:

  (a)   marketable direct obligations issued by, or unconditionally guaranteed
by, the United States Government or issued by any agency thereof and backed by
the full faith and credit of the United States, in each case maturing within one
year from the date of acquisition;     (b)   certificates of deposit, time
deposits, eurodollar time deposits or overnight bank deposits having maturities
of six months or less from the date of acquisition issued by the Issuing Bank or
by any commercial bank organised under the laws of the United States or any
state thereof having combined capital and surplus of not less than
US$500,000,000;     (c)   commercial paper of an issuer rated at least ‘A-1’ by
S&P or ‘P-1’ by Moody’s, or carrying an equivalent rating by a nationally
recognised rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition;     (d)   repurchase obligations of the
Issuing Bank or of any commercial bank satisfying the requirements of sub-clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government;

- 6 -



--------------------------------------------------------------------------------



 



  (e)   securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
‘A’ by S&P or ‘A’ by Moody’s;

  (f)   securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by the Issuing Bank or
any commercial bank satisfying the requirements of sub-clause (b) of this
definition;

  (g)   money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of sub-clauses (a) through (f) of this definition;
or

  (h)   money market funds that:

  (i)   comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940;

  (ii)   are rated ‘AAA’ by S&P and ‘Aaa’ by Moody’s; and

  (iii)   have portfolio assets of at least US$5,000,000,000.

    “Change of Control” means any of the following:

  (a)   any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)), other than
the Parent or any Subsidiary, shall become, or obtain rights (whether by means
of warrants, options or otherwise (other than any such warrants, options or
other rights which are not exercisable prior to the Final Maturity Date)) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of shares of Capital Stock
representing more than 50% of the total voting power of any Borrower; or

  (b)   the occupation of a majority of the seats (other than vacant seats) of
the board of directors of the Parent by Persons who are not:

  (i)   the directors of the Parent on the date of this Agreement;     (ii)  
nominated by the board of directors of the Parent, or     (iii)   appointed by a
majority of the directors described in (i) and (ii) that are members of the
board of directors at the time of such appointment.

    “Charged Assets” means the Collateral Assets and any other assets subject
(or expressed to be subject) to Security under the Security Documents.      
“Code” means the Internal Revenue Code of 1986.       “Collateral” means the
Collateral Assets which are subject to perfected Security in favour of the
Issuing Bank under the Security Documents.

- 7 -



--------------------------------------------------------------------------------



 



    “Collateral Assets” means any Eligible Collateral held in the Borrower A
Custodian Account, the Borrower B Custodian Account or any Acceding Borrower
Borrower Custodian Account.       “Collateral Compliance Certificate” means a
certificate substantially in the form set out in Schedule 4 (Form of Collateral
Compliance Certificate).       “Collateral Control Agreements” means each of the
Borrower A Collateral Control Agreement, the Borrower B Collateral Control
Agreement and any Acceding Borrower Collateral Control Agreement.      
“Collateral Margin” means (subject to Clause 19 (Collateral)):

  (a)   in the case of Collateral described in clause (a) of the definition of
“Eligible Collateral”:

  (i)   where such Eligible Collateral has a maturity of 5 years or less, 90 per
cent.;     (ii)   where such Eligible Collateral has a maturity of more than 5
years but 10 years or less, 85 per cent.; and     (iii)   where such Eligible
Collateral has a maturity of more than 10 years, 80 per cent.;

    provided that the Collateral Margin on securities issued by the US Federal
Home Loan Mortgage Corporation (“FHLMC” also known as “Freddie Mac”) and the US
Federal National Mortgage Association (“FNMA” also known as “Fannie Mae”) shall
be decreased by an additional 7.5% to the extent that either FHLMC or FNMA shall
no longer be under the conservatorship of the Federal Housing Finance Agency;

  (b)   in the case of Collateral described in clause (b) of the definition of
“Eligible Collateral”:

  (i)   where such Eligible Collateral has a maturity of 5 years or less, 85 per
cent.;     (ii)   where such Eligible Collateral has a maturity of more than 5
years but 10 years or less, 80 per cent.; and     (iii)   where such Eligible
Collateral has a maturity of more than 10 years, 75 per cent.;

  (c)   in the case of Collateral described in clause (c) of the definition of
“Eligible Collateral”:

  (i)   where such Eligible Collateral has a maturity of 5 years or less, 85 per
cent.;     (ii)   where such Eligible Collateral has a maturity of more than 5
years but 10 years or less, 80 per cent.; and

- 8 -



--------------------------------------------------------------------------------



 



  (iii)   where such Eligible Collateral has a maturity of more than 10 years,
75 per cent.;

  (d)   in the case of Collateral described in clause (d) of the definition of
“Eligible Collateral”, 90 per cent.;     (e)   in the case of clauses
(a) through (d) above, the Collateral Margin on the marketable securities
referenced in such clauses, shall be decreased by an additional 10 per cent. to
the extent that such marketable securities are held in a currency other than the
currency of the applicable Letter of Credit.

    “Collateralisation Ratio” means, in relation to each Borrower, at any time,
the ratio (expressed as a percentage) of: (i) the Collateral Value attributable
to that Borrower; to (ii) the aggregate amount of all Letters of Credit
outstanding to that Borrower (denominated in US$ and determined by reference to
the most recent calculations delivered in accordance with Clause 19
(Collateral)).       “Collateral Security Agreements” mean each of the Borrower
A Collateral Security Agreement, Borrower B Collateral Security Agreement and
any Acceding Borrower Collateral Security Agreement.       “Collateral Value”
means, in relation to each Borrower, at any time, the aggregate of:

  (a)   the Market Value of each type of Eligible Collateral deposited by that
Borrower (denominated in US$ and determined by reference to the most recent
calculations delivered in accordance with Clause 19 (Collateral)); multiplied by
    (b)   the Collateral Margin applicable to that Eligible Collateral;

    provided that (i) not more than 20 per cent. of the Collateral Value for any
Borrower may consist of Collateral described in clause (c) of the definition of
“Eligible Collateral” and (ii) other than in the case of Collateral described in
paragraph (a) or (d) of the definition of “Eligible Collateral”, no single issue
or issuer shall comprise more than 10 per cent. of the Collateral Value for any
Borrower.

    “Commitment” means US$200,000,000 to the extent not cancelled or reduced
under this Agreement.       “Commonly Controlled Entity” means an entity,
whether or not incorporated, that is under common control with the Parent or any
Subsidiary within the meaning of Section 4001 of ERISA or is part of a group
that includes the Parent or any Subsidiary and that is treated as a single
employer under Section 414 of the Code.       “Compliance Certificate” means a
certificate substantially in the form set out in Schedule 7 (Form of Compliance
Certificate).       “Confidential Information” means all information relating to
the Borrowers or their Subsidiaries, the Finance Documents or the Facility of
which the Issuing Bank becomes aware in its capacity as Issuing Bank from any
Borrower, any of its Subsidiaries or any of their respective advisers in
whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information

- 9 -



--------------------------------------------------------------------------------



 



    which contains or is derived or copied from such information but excludes
information that:

  (a)   is or becomes public information other than as a direct or indirect
result of any breach by the Issuing Bank of Clause 30 (Confidentiality); or    
(b)   is identified in writing at the time of delivery as non-confidential by a
Borrower or any Subsidiary thereof or any of their respective advisers; or    
(c)   is known by the Issuing Bank before the date the information is disclosed
to it or is lawfully obtained by the Issuing Bank from a source which is, as far
as the Issuing Bank is aware, unconnected with the Group and which, in either
case, as far as the Issuing Bank is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality.

    “Confidentiality Undertaking” means a confidentiality agreement
substantially in the form of the LMA Master Confidentiality Undertaking for Use
With Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between Borrower A and the Issuing Bank.    
  “Conservatorship” means the appointment of a conservator pursuant to the
Federal Housing Finance Regulatory Reform Act of 2008 and the Federal Housing
Enterprises Finance Safety and Soundness Act of 1992.       “Consolidated
Tangible Net Worth” means the consolidated stockholders’ equity (including
Hybrid Capital) of the Company and its Subsidiaries less their consolidated
intangible assets, all determined on a consolidated basis as of such date in
accordance with US GAAP.       “Contractual Obligation” means in relation to any
Person, any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.       “Custodian” means The Bank of New York
Mellon.       “Custodian Accounts” means each of the Borrower A Custodian
Account, the Borrower B Custodian Account and any Acceding Borrower Custodian
Account.       “Custody Agreements” means each of the Borrower A Custodian
Agreement, the Borrower B Custodian Agreement and any Acceding Borrower
Custodian Agreement.       “Default” means any of the events specified in Clause
18 (Events of Default), whether or not any requirement for the giving of notice,
the lapse of time, or both, has been satisfied.       “Disposition” means with
respect to any property, any sale, lease, sale and leaseback, assignment,
conveyance, transfer or other disposition thereof. The terms “Dispose” and
“Disposed of” shall have correlative meanings.       “Disruption Event” means
either or both of:

  (a)   a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for

- 10 -



--------------------------------------------------------------------------------



 



      payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

  (b)   the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that or any other Party:

  (i)   from performing its payment obligations under the Finance Documents; or
    (ii)   from communicating with other Parties in accordance with the terms of
the Finance Documents,

    and which (in either such case) is not caused by, and is beyond the control
of, the party whose operations are disrupted.       “Eligible Collateral” means:

  (a)   US government bills, notes and US government guaranteed or sponsored
agency securities (including debt securities issued by FNMA and FHLMC);     (b)
  non-US government and supranational organization obligations from the OECD
country member states of the United Kingdom, France, Germany or Japan (Rating
Aa3/AA- or better);     (c)   non-financial corporate bonds issued by US
companies (Rating Aa3/AA- or better, non-convertible), in each case with a fixed
coupon and an issue size above $250,000,000; and     (d)   investments in the
Permitted Fund not at any one time exceeding $50,000,000,

    and which in each case are deposited with or held by the Custodian and
subject to perfected first priority Security in favour of the Issuing Bank under
the Security Documents.       “Enforcement Event” has the meaning given to it in
the Collateral Security Agreements.       “Environment” means humans, animals,
plants and all other living organisms including ecological systems of which they
form a part and the following media:

  (a)   air (including air within natural or man-made structures, whether above
or below ground);     (b)   water (including territorial, coastal and inland
waters, water under or within land and water in drains and sewers); and     (c)
  land (including land under water).

    “Environmental Law” means any applicable law or regulation which relates to:

  (a)   the pollution or protection of the Environment;     (b)   the conditions
of the workplace; or

- 11 -



--------------------------------------------------------------------------------



 



  (c)   the generation, handling, storage, use, release or spillage of any
substance which, alone or in combination with any other, is capable of causing
harm to the Environment including any waste.

    “Environmental Permits” means any permit and other Authorisation and the
filing of any notification, report or assessment required under any
Environmental Law for the operation of the business of a Borrower conducted on
or from the properties owned or used by that Borrower.       “ERISA” means the
Employee Retirement Income Security Act of 1974.       “Event of Default” means
any of the events specified in Clause 18 (Events of Default), provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.       “Existing Facility Agreement” means the 5-year Credit Agreement
dated 2 August, 2005 between inter alia, the Parent as the Company, The Bank of
New York as the Collateral Agent, Bank of America N.A. and Calyon, New York
Branch as Co-Syndication Agents, Credit Suisse, Cayman Islands Branch and
Deutsche Bank AG, New York Branch as Co-Documentation Agents and Barclays Bank
PLC as Administrative Agent.       “Existing LoC” has the meaning given to it in
Clause 3.2 (Existing LoCs).       “Expiry Date” means the last day of the Term
for a Letter of Credit.       “Facility” means the letter of credit facility
made available under this Agreement as described in Clause 2 (The Facility).    
  “Facility Office” means the office or offices of the Issuing Bank through
which it will perform its obligations under this Agreement.       “Final
Maturity Date” means 31 December 2013.       “Finance Document” means this
Agreement, the Security Documents, the Process Agent Letter and any other
document designated as such by the Issuing Bank and Borrower A.       “Financial
Indebtedness” of any Person at any date, without duplication, means:

  (a)   all indebtedness of such Person for borrowed money;     (b)   all
obligations of such Person for the deferred purchase price of property or
services (other than current trade payables incurred in the ordinary course of
such Person’s business);     (c)   all obligations of such Person evidenced by
notes, bonds, debentures, loan agreements or other similar debt instruments;    
(d)   all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

- 12 -



--------------------------------------------------------------------------------



 



  (e)   all Capital Lease Obligations of such Person;     (f)   all obligations
of such Person, contingent or otherwise, as an account party or applicant under
or in respect of acceptances, letters of credit, surety bonds or similar
arrangements;     (g)   the liquidation value of all mandatorily redeemable
preferred Capital Stock of such Person;     (h)   net obligations of such Person
under any Swap Contract;     (i)   any other instruments or obligations of such
Person to the extent that such instruments or obligations are then classified as
indebtedness by S&P;     (j)   all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (i) above;
    (k)   all obligations of the kind referred to in clauses (a) through
(j) above secured by any Security on property (including accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation; and     (l)   all indebtedness of the
kind referred to in clauses (a) through (k) above of any partnership in which
such Person is a general partner to the extent that applicable law requires that
such Person is liable for such indebtedness unless the terms of such
indebtedness expressly provide that such Person is not so liable.

    The amount of any net obligation under any Swap contract on any date shall
be deemed to be the Swap Termination Value as of such date. For the avoidance of
doubt, Financial Indebtedness shall not include the obligations of any Insurance
Subsidiary under any Primary Policy, Reinsurance Agreement, Retrocession
Agreement or Other Insurance Product which is entered into in the ordinary
course of business.       “Financial Quarter” means the period commencing on the
day after one Quarter Date and ending on the next Quarter Date.      
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organisation (including the National Association of Insurance Commissioners, the
U.K. Financial Services Authority and the Bermuda Monetary Authority).      
“Group” means the Parent, the Borrowers and their Subsidiaries for the time
being.       “Guarantee Obligations” means in relation to any Person (the
“guarantor”), means any obligation, including a reimbursement, counterindemnity
or similar obligation, of the guarantor that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any Letter of

- 13 -



--------------------------------------------------------------------------------



 



    Credit) that guarantees or in effect guarantees, any Financial Indebtedness
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guarantor, whether or
not contingent,

  (a)   to purchase any such Financial Indebtedness or any property constituting
direct or indirect security therefore;

  (b)   to advance or supply funds:

  (i)   for the purchase or payment of any such Financial Indebtedness; or

  (ii)   to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor so as to
enable the primary obligor to pay Financial Indebtedness or other obligation;

  (c)   to purchase property, securities or services primarily for the purpose
of assuring the owner of any such Financial Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness; or

  (d)   otherwise to assure or hold harmless the owner of any such Financial
Indebtedness against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include:

  (i)   endorsements of instruments for deposit or collection in the ordinary
course of business; or

  (ii)   obligations of any Insurance Subsidiary under any Primary Policy,
Reinsurance Agreement, Retrocession Agreement or Other Insurance Product which
is entered into in the ordinary course of business.

    The amount of any Guarantee Obligation of any guarantor shall be deemed to
be the lower of:

  (a)   an amount equal to the stated or determinable amount of the Financial
Indebtedness in respect of which such Guarantee Obligation is made as such
amount may be reduced from time to time; and

  (b)   the maximum amount for which such guarantor may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, as such amount
may be reduced from time to time unless such Financial Indebtedness and the
maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such Guarantee Obligation shall be
such guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by Borrower A in good faith.

    “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes.

-14-



--------------------------------------------------------------------------------



 



    “Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.       “Hybrid
Capital” means at any time, all subordinated securities, instruments or other
obligations issued by any Borrower to the extent that such securities,
instruments or other obligations (i) are then accorded equity treatment by S&P
and (ii) mature no earlier than the date which is six months after the Final
Maturity Date.       “Insolvency” means with respect to any Multiemployer Plan,
the condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.       “Insolvent” pertaining to a condition of Insolvency.      
“Insurance Subsidiary” means a Subsidiary of the Parent engaged in the insurance
and/or reinsurance underwriting business.       “Interest Period” means each
period determined in accordance with Clause 7.1 (Default interest) and paragraph
(a) of Clause 6.2 (Claims under a Letter of Credit).       “ITA” means the
Income Tax Act 2007.       “KPMG” means any member firm of KPMG International, a
Swiss cooperative.       “Letter of Credit” means a letter of credit,
substantially in the form customarily used by the Issuing Bank for the type of
letter of credit requested or in any other form requested by a Borrower and
agreed by the Issuing Bank (acting in good faith).       “LIBOR” means:

  (a)   the applicable Screen Rate; or

  (b)   (if no Screen Rate is available for the relevant currency or Interest
Period) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Issuing Bank at its request quoted by the Reference
Banks to leading banks in the London interbank market,

    as of 11.00 am (London Time) on the Quotation Day for the offering of
deposits in the relevant currency and for a period comparable to the relevant
Interest Period.

    “LMA” means the Loan Market Association.

    “Mandatory Cost” means the percentage rate per annum calculated by the
Issuing Bank in accordance with Schedule 3 (Mandatory Cost formulae).

    “Market Value” means the market value of the relevant Eligible Collateral
determined by the Custodian in accordance with the following principles:

  (a)   securities listed or traded on any generally recognised securities
exchange shall be valued at the closing sale price. If no sale has been reported
for a given day or if the exchange was not open on a given day, the last
published sale price or the last recorded bid price, whichever is the most
recent, shall be used, unless in the opinion of the Custodian such price does
not fairly indicate

-15-



--------------------------------------------------------------------------------



 



      the actual market value, in which case the Custodian may rely on the
valuation obtained from a reputable broker or investment banker as of the
valuation date. Securities traded only in the over-the-counter market shall be
valued at the closing representative bid price for such securities as reported
by the NASDAQ reporting system for securities covered by that system and for
other over-the-counter securities at the last current bid price for such
securities in accordance with quotations obtained from a reputable broker or
investment banker as of the valuation date. Notwithstanding the foregoing, the
Custodian may use any other method of valuation which is or becomes generally
accepted practice for valuation of assets in the corporate custody industry;

  (b)   for the purposes of paragraph (a) above, the Custodian may rely on
reports printed in any newspaper of general circulation published in New York or
in any other newspaper the Custodian deems appropriate, or in any financial
periodical or industry-recognised quotation service, or in the records of any
securities exchange, as sufficient evidence of sale, bid and asked prices, and
over-the-counter quotations;

  (c)   other securities or assets which cannot be valued under paragraphs (a)
to (b) above shall be valued on the basis of data available from the best
available sources, including employees of the Custodian, brokers or dealers who
deal in or are familiar with the type of investment involved or other qualified
appraisers, or by reference to the market value of similar investments for which
a market value is readily ascertainable;

  (d)   notwithstanding anything to the contrary in this Agreement, the
Custodian shall have no duty to confirm or validate any information or valuation
supplied to the Custodian from any third party sources described in paragraphs
(b) and (c) above, nor shall the Custodian be responsible for any act or
omission of any such source selected by the Custodian acting in good faith and
without gross negligence; and

  (e)   notwithstanding paragraphs (a) to (d) above, where the Issuing Bank
believes (acting reasonably) that the Custodian’s valuation is not an accurate
reflection of the market of the relevant Eligible Collateral, the Issuing Bank
shall be entitled to obtain (at the cost of the relevant Borrower) a further
independent valuation of the Eligible Collateral.

    The Market Value of the Eligible Collateral shall be certified by the
Custodian in each Collateral Compliance Certificate which is required to be
delivered in accordance with Clause 19 (Collateral). The Custodian shall certify
the Market Value of each type of Eligible Collateral in the currency in which it
is denominated and shall also certify the Market Value of each type of Eligible
Collateral in US$ converted (where such Eligible Collateral is not denominated
in US$) at the Custodian’s spot rate of exchange for the purchase of the
relevant currency with US$ in the London foreign exchange market at or about
11:00am (London time) (as set out in the relevant Collateral Compliance
Certificate) on the date which is 2 Business Days before the relevant Test Date.

-16-



--------------------------------------------------------------------------------



 



    “Material Adverse Effect” means any event, development or circumstance that
has had or would reasonably be expected to have a material adverse effect on

  (a)   the business, assets, liabilities, property or condition (financial or
otherwise) of the Group; or

  (b)   the validity or enforceability of, or the effectiveness or ranking of
any Security granted or purporting to be granted pursuant to any of, the Finance
Documents or the rights or remedies of the Issuing Bank under any of the Finance
Documents.

    “Material Subsidiary” means at any time:

  (a)   any Subsidiary: (x) the total consolidated assets or total consolidated
revenues of which exceed 10% of the total consolidated assets or total
consolidated revenues, respectively, of the Parent and its Subsidiaries on a
consolidated basis at the end of or for, respectively, the then most recently
completed fiscal quarter of the Parent for which financial statements shall have
been delivered to the Issuing Bank as described in Clause 15.2 (Financial
Conditions) or pursuant to Clause 16.1 (Financial Statements); and/or (y) the
net assets of which exceed US$100,000,000 at the end of the then most recently
completed fiscal quarter of the Parent for which financial statements shall have
been delivered to the Issuing Bank as described in Clause 15.2 (Financial
Conditions) or pursuant to Clause 16.1 (Financial Statements) (accounting terms
used in this definition have the meanings given to them under US GAAP);

  (b)   Aspen Specialty Insurance Company; and

  (c)   Aspen U.S. Holdings, Inc.

    “Month” means a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month, except that:

  (a)   (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

  (b)   if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and

  (c)   if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end.

    The above rules will only apply to the last Month of any period.

-17-



--------------------------------------------------------------------------------



 



    “Monthly Portfolio Valuations” means the portfolio valuation to be delivered
to the Issuing Bank in accordance with Clause 16.2(d) by the Custodian in a form
approved by the Issuing Bank.

    “Moody’s” means Moody’s Investors Service, Inc. and its successors.

    “Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

    “Obligations” means the unpaid principal of and interest on (including
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganisation or like proceeding, relating to
any of the Borrowers, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the reimbursement obligations hereunder
and all other obligations and liabilities of any of the Borrowers to the Issuing
Bank, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Finance Document, the Letters of
Credit or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, fees, reimbursement
obligations, indemnities, costs, expenses or otherwise (including all reasonable
fees, charges and disbursements of counsel to the Issuing Bank that are required
to be paid by the Borrowers pursuant hereto).

    “Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.2 (Conditions relating to
Optional Currencies).

    “Original Borrowers” means Borrower A and Borrower B.

    “Original Financial Statements” means the audited consolidated financial
statements of the Parent for the financial year ended 31 December 2008.

    “Other Insurance Product” means any specialty insurance or reinsurance
product such as contingency reinsurance and structured risks.

    “Outstanding LC Certificate” means a certificate substantially in the form
set out in Schedule 5 (Form of Outstanding LC Certificate) which sets out:

  (a)   the aggregate amount of all Letters of Credit then outstanding to each
Borrower in the currency in which those Letters of Credit are denominated; and

  (b)   the aggregate amount of the Letters of Credit then outstanding to each
Borrower converted into US$ (where such Letters of Credit are not denominated in
US$) at the Issuing Bank’s spot rate of exchange for the purchase of the
relevant currency with US$ on the London foreign exchange market at or about
11:00am (London time) (as set out in the relevant Outstanding LC Certificate) on
the date of the relevant Outstanding LC Certificate.

    “Parent” means Aspen Insurance Holdings Limited (a Bermuda exempted limited
liability company with registered number 32164 and registered address Maxwell
Roberts Building, 1 Church Street, Hamilton, HM 11 Bermuda).

-18-



--------------------------------------------------------------------------------



 



    “Participating Member State” means any member state of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

    “Party” means a party to this Agreement.

    “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

    “Permitted Fund” means:

  (a)   the BNY Mellon U.S. Treasury Fund as more fully described in the
prospectus dated March 1, 2010 delivered to the Issuing Bank on or before
February 28, 2011, so long as such fund (i) invests solely in securities issued
or guaranteed as to principal and interest by the U.S. government and
(ii) continues to be rated AAA by S&P and Aaa by Moody’s; and

  (b)   any other money market fund that (i) qualifies as an investment company
under the Investment Company Act of 1940, (ii) meets the requirements of
sub-clauses (i) and (ii) of paragraph (a) above and (iii) has been approved by
the Issuing Bank (acting in good faith),

    provided that at any given time there shall only be one Permitted Fund.

    “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

    “Plan” means at a particular time, any employee benefit plan that is covered
by ERISA and in respect of which a Borrower, a Subsidiary or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA responsible for contributing to or under or having any liability in
respect of an employee benefit plan or Multiemployer Plan.

    “Primary Policy” means any insurance policy issued by an Insurance
Subsidiary.

    “Private Act” means separate legislation enacted in Bermuda with the
intention that such legislation applies specifically to a Borrower or a
Subsidiary in whole or in part.

    “Process Agent Letter” means:

  (a)   the letter dated on or around the date of this Agreement between
Borrower A and Borrower B, appointing Borrower B as its agent for service of
process pursuant to this Agreement and pursuant to the Security Documents; and

  (b)   any letter between any Acceding Borrower (other than an Acceding
Borrower incorporated in England and Wales) and Borrower B, appointing Borrower
B as its agent for service of process pursuant to this Agreement and pursuant to
the Security Documents.

-19-



--------------------------------------------------------------------------------



 



    “Quarter Date” means 31 March, 30 June, 30 September and 31 December in each
calendar year.

    “Quotation Day” means, in relation to any period for which an interest rate
is to be determined, the day determined by the Issuing Bank in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day will be the last of those days).

    “Reference Banks” means the principal London offices of Barclays Bank PLC,
HSBC Bank plc and Lloyds TSB Bank plc or such other banks as may be appointed by
the Issuing Bank in consultation with Borrower A.

    “Regulation U” means Regulation U of the Board as in effect from time to
time.

    “Reinsurance Agreement” means any agreement, contract, treaty, certificate
or other arrangement whereby any Insurance Subsidiary agrees to assume from or
reinsure an insurer or reinsurer for all or part of the liability of such
insurer or reinsurer under a policy or policies of insurance issued by such
insurer or reinsurer.

    “Relevant Interbank Market” means, in relation to euro, the European
interbank market and, in relation to any other currency, the London interbank
market.

    “Reorganisation” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganisation within the meaning of Section 4241 of ERISA.

    “Repeating Representations” means each of the representations set out in
Clause 15 (Representations and warranties) save for Clause 15.2 (Financial
Conditions) and Clause 15.18 (No breach of laws).

    “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

    “Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

    “Requirements of Law” means as to any Person, the Memorandum of Association
or the Certificate of Incorporation and Bye-laws or other organisational or
governing documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

    “Responsible Officer” means, with respect to a Borrower, the chief executive
officer, president, chief financial officer, finance director or treasurer of
such Borrower or of the Group (so long as, in the case of an individual signing
any document in such individual’s capacity with the Group, such individual is an
Authorised Signatory of such Borrower), but in any event, with respect to
financial matters, the chief financial officer, finance

-20-



--------------------------------------------------------------------------------



 



    director or Treasurer of such Borrower or (subject to the parenthetical
clause above) of the Group.

    “Retrocession Agreement” means any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary cedes to another insurer all or
part of such Insurance Subsidiary’s liability under a policy or policies of
insurance reinsured by such Insurance Subsidiary.

    “S&P” means Standard & Poor’s Ratings Services and its successors.

    “Screen Rate” means the British Bankers Association Interest Settlement Rate
for the relevant currency and period displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Issuing Bank may specify another page or service displaying the
appropriate rate after consultation with Borrower A.

    “SEC” means the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

    “Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

    “Security Documents” means the Collateral Security Agreements, the
Collateral Control Agreements, the Custody Agreements and any other document
that may at any time be given as security for any liabilities in connection with
any Finance Document.

    “Single Employer Plan” means any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.

    “Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, directly or
indirectly, by such Person.

    “Swap Contracts” means:

  (a)   any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement; and

-21-



--------------------------------------------------------------------------------



 



  (b)   any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

    “Swap Termination Value” means in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts:

  (a)   for any date on or after the date such Swap Contracts have been closed
out and termination value(s) determined in accordance therewith, such
termination value(s); and

  (b)   for any date prior to the date referenced in clause (a),

    the amount(s) determined as the mark-to-market value(s) for such Swap
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include the Issuing Bank or any Affiliate of the Issuing Bank).

    “Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

    “Term” means each period under this Agreement for which the Issuing Bank is
under a liability under a Letter of Credit.

    “Test Date” means each of:

  (a)   the last Business Day in each calendar month falling after the date of
this Agreement;

  (b)   the date which is 2 Business Days after the date of each Utilisation
Request; and

  (c)   any other date specified by the Issuing Bank to Borrower A on not less
than 5 Business Days’ notice.

    “Third Party Borrower” means a borrower that is 100% owned by the Parent
and:

  (a)   is a Material Subsidiary; or

  (b)   has an AM Best Financial Strength rating at all times of no less than B
+ +.

    “Third Party Borrowing” means a Utilisation made in accordance with the
provisions of Clause 3.1 (Purpose) and Clause 4.1(b)(ii).

    “Unpaid Sum” means any sum due and payable but unpaid by a Borrower under
the Finance Documents.

-22-



--------------------------------------------------------------------------------



 



    “US GAAP” means generally accepted accounting principles in the United
States of America.

    “Utilisation” means a utilisation of the Facility by way of a Letter of
Credit.

    “Utilisation Date” means the date of a Utilisation, being the date on which
a Letter of Credit is to be issued.

    “Utilisation Request” means a notice substantially in the form set out in
Schedule 2 (Utilisation Request).

    “VAT” means value added tax as provided for in the Value Added Tax Act 1994
and any other tax of a similar nature.

1.2   Construction

  (a)   Unless a contrary indication appears, any reference in this Agreement
to:

  (i)   the “Issuing Bank”, the “Parent”, a “Borrower”, an “Acceding Borrower”
or any “Party” shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;

  (ii)   “assets” includes present and future properties, revenues and rights of
every description;

  (iii)   a “Finance Document” or any other agreement or instrument is a
reference to that Finance Document or other agreement or instrument as amended,
novated, supplemented, extended or restated;

  (iv)   “indebtedness” includes any obligation (whether incurred as principal
or as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

  (v)   a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

  (vi)   a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or of
any regulatory, self-regulatory or other authority or organisation;

  (vii)   a provision of law is a reference to that provision as amended or
re-enacted; and

  (viii)   a time of day is a reference to London time.

  (b)   Section, Clause and Schedule headings are for ease of reference only.

  (c)   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

-23-



--------------------------------------------------------------------------------



 



  (d)   A Default or an Event of Default is “continuing” if it has not been
remedied or waived.

1.3   Third Party Rights

    A person who is not a Party has no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

2.   THE FACILITY

2.1   The Facility

    Subject to the terms of this Agreement, the Issuing Bank makes available to
the Borrowers a multicurrency revolving letter of credit facility in an
aggregate amount equal to the Commitment.

3.   PURPOSE

3.1   Purpose

    All Letters of Credit issued for the account of a Borrower under the
Facility shall be used for that Borrower’s reinsurance purposes including those
Letters of Credit issued by the Issuing Bank at the date of this Agreement
pursuant to the provisions of the Existing Facility Agreement.

3.2   Existing LoCs

  (a)   Borrower A may, on or before the date falling 10 Business Days after the
date of this Agreement, request in writing to the Issuing Bank that certain
letters of credit issued under the Existing Facility Agreement (the “Existing
LoCs”) be transferred from the Existing Facility Agreement and deemed to be
issued under this Agreement. Such request shall set out the principal amount,
currency of denomination and beneficiary of each Existing LoC which is proposed
to be so transferred and deemed issued under this Agreement.     (b)   If
Borrower A makes any such request:

  (i)   the Issuing Bank shall deliver to the Borrowers and the Custodian an
Outstanding LC Certificate in respect of the Existing LoCs on or before 1.00pm
(London time) 1 Business Day after the date of such request; and

  (ii)   the Borrowers shall procure the delivery to the Issuing Bank of a
Collateral Compliance Certificate in respect of the Existing LoCs on or before
1.00pm (London time) 2 Business Days after the date of such request.

  (c)   Provided that:

  (i)   Borrower A has confirmed in writing to Barclays Bank PLC as
Administrative Agent under the Existing Facility Agreement those Existing LoCs
which are to be transferred and deemed issued under this Agreement;

  (ii)   the Collateral Compliance Certificate delivered pursuant to paragraph
b(ii) above confirms that the Borrowers are in compliance with their

-24-



--------------------------------------------------------------------------------



 



      obligations under Clause 19.1 and 19.2 in respect of the Existing LoCs;
and

  (iii)   all other conditions to the issuance of Letters of Credit set forth in
Clause 4 (Conditions of Utilisation), excluding Clause 4.3 (Maximum number of
Letters of Credit), have been satisfied or waived by the Issuing Bank (assuming,
solely for such purpose, that the Existing LoCs were being issued hereunder on
the applicable date),

      with effect from 9.00am (London time) on the date which the last of the
conditions set out in paragraphs (i) to (iii) is satisfied:

  (x)   the Available Commitment shall be reduced by an amount equal to the
aggregate stated amount of the Existing LoCs (as in effect from time to time);
and

  (y)   for all purposes the Existing LoCs shall be deemed to be issued under
and in accordance with the terms of this Agreement.

3.3   Letters of Credit on behalf of Third Party Borrowers

    Each Borrower may also request the issuance of Letters of Credit on behalf
of a Third Party Borrower for that Third Party Borrower’s reinsurance purposes.

3.4   Monitoring

    The Issuing Bank is not bound to monitor or verify the application of any
amount borrowed pursuant to this Agreement.

4. CONDITIONS OF UTILISATION

4.1   Conditions precedent

  (a)   A Borrower may not deliver the first Utilisation Request unless the
Issuing Bank has received all of the documents and other evidence listed in
Schedule 1 Part 1 (Conditions precedent) in form and substance satisfactory to
it. The Issuing Bank shall notify Borrower A promptly upon being so satisfied.

  (b)   Without limiting paragraph (a) above (and subject to Clause 5.5
(Increase and decrease), the Issuing Bank will only be obliged to comply with
Clause 5.4 (Issue of Letters of Credit) if:

  (i)   the Borrowers are all, and will after making the relevant Utilisation(s)
remain, in compliance with their obligations under Clause 19 (Collateral) and
the Issuing Bank shall have received a Collateral Compliance Certificate on the
date which is 2 Business Days after the date of each Utilisation Request
confirming such compliance;

  (ii)   if the relevant Borrower is issuing that Utilisation Request for a
Third Party Borrowing, the Issuing Bank shall have received, prior to or
concurrently with that Utilisation Request, board resolutions (and, if
reasonably deemed necessary by the Issuing Bank, shareholder resolutions) of the
proposed Third Party Borrower approving such

-25-



--------------------------------------------------------------------------------



 



      borrowing and the Third Party Borrower shall have confirmed compliance
with all relevant corporate benefit issues as applicable from time to time to
the satisfaction of the Issuing Bank (acting reasonably);

  (iii)   no Default is continuing or would result from the proposed
Utilisation; and

  (iv)   the Repeating Representations to be made by each Borrower are true in
all material respects.

4.2   Conditions relating to Optional Currencies

  (a)   A currency will constitute an Optional Currency in relation to a Letter
of Credit if:

  (i)   it is readily available in the amount required and freely convertible
into the Base Currency in the Relevant Interbank Market on the Utilisation Date
for that Letter of Credit; and

  (ii)   it is an Approved Optional Currency or it has been approved by the
Issuing Bank on or prior to receipt by the Issuing Bank of the relevant
Utilisation Request for that Letter of Credit.

  (b)   If the Issuing Bank has received a written request from Borrower A for a
currency to be approved under paragraph (a)(ii) above, the Issuing Bank will
promptly confirm to Borrower A:

  (i)   whether or not approval has been granted; and

  (ii)   if approval has been granted, the minimum amount for any subsequent
Utilisation in that currency.

4.3   Maximum number of Letters of Credit

    The Borrowers may not deliver more than 30 Utilisation Requests in aggregate
on any Business Day.

5. UTILISATION

5.1   Delivery of a Utilisation Request

    A Borrower may request a Letter of Credit by delivery to the Issuing Bank of
a duly completed Utilisation Request not later than 10.00 am (London time) 3
Business Days prior to the proposed Utilisation Date.

5.2   Completion of a Utilisation Request

  (a)   Each Utilisation Request will not be regarded as having been duly
completed unless:

  (i)   the proposed Utilisation Date is a Business Day within the Availability
Period;

  (ii)   the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount);

  (iii)   it specifies the relevant Borrower;

-26-



--------------------------------------------------------------------------------



 



  (iv)   the Letter of Credit has an initial Term (subject to Clause 5.6
(Renewal of a Letter of Credit)) of no greater than twelve months from the
Utilisation Date; and

  (v)   the delivery instructions for the Letter of Credit are specified.

  (b)   Only one Letter of Credit may be requested in each Utilisation Request.

5.3   Currency and amount

  (a)   The currency specified in a Utilisation Request must be the Base
Currency or an Optional Currency.

  (b)   The amount of the proposed Letter of Credit must be an amount such that
its Base Currency Amount is less than or equal to the Available Commitment.

5.4   Issue of Letters of Credit

  (a)   If the conditions set out in this Agreement have been met, the Issuing
Bank shall issue the Letter of Credit on or before the Utilisation Date.

  (b)   The Issuing Bank will only comply with paragraph (a) above if on the
date of the Utilisation Request and on the proposed Utilisation Date the
Repeating Representations made by each Borrower are true in all material
respects and there is otherwise no breach by a Borrower of the terms of any
Finance Document.

5.5   Increases and decreases

  (a)   A Borrower may request either an increase or a decrease in the principal
amount of any Letter of Credit issued for the account of such Borrower by
delivering to the Issuing Bank a Utilisation Request in accordance with and
subject to the terms of Agreement.

  (b)   With respect to a Utilisation Request delivered in accordance with this
Clause 5.5 for a reduction in the principal amount of a Letter of Credit, the
provisions of Clause 4.1(b)(i) above requiring that the Issuing Bank shall have
received a Collateral Compliance Certificate shall not be applicable.

  (c)   Any Utilisation Request delivered to the Issuing Bank in accordance with
this Clause 5.5 shall be delivered no later than 10.00 am (London time) 3
Business Days prior to the proposed amendment date to the Letter of Credit to
which the Utilisation Request relates.

  (d)   Any such increase or decrease shall only take effect following receipt
by the Issuing Bank of written confirmation from the beneficiary under the
relevant Letter of Credit of such amendment.

5.6   Renewal of a Letter of Credit

  (a)   Subject to clause (b) below, each Letter of Credit issued shall
automatically be renewed on each Expiry Date for a period of 364 days from the
relevant Expiry Date subject always to no Letter of Credit extending beyond the
Final Maturity Date.

  (b)   A Letter of Credit shall not be automatically renewed if:

-27-



--------------------------------------------------------------------------------



 



  (i)   a Default exists and the Issuing Bank has notified the relevant Borrower
in writing at least 60 days prior to the Expiry Date that the Letter of Credit
will not be renewed; or

  (ii)   the relevant Borrower has notified the Issuing Bank in writing at least
40 days prior to the Expiry Date that it does not wish the Letter of Credit to
be renewed,

and, in each case, the Issuing Bank has sent a notice to the beneficiaries of
such Letter of Credit at least 30 days prior to the Expiry Date of such Letter
of Credit confirming that the same shall not be automatically renewed upon the
Expiry Date. In the event that the Issuing Bank has agreed to issue a Letter of
Credit with a notice period to the beneficiaries of 60 days, the time period set
out in b(ii) above shall be increased to 70 days prior to the Expiry Date of the
relevant Letter of Credit.

  (c)   The terms of each renewed Letter of Credit shall be the same as those of
the relevant Letter of Credit immediately prior to its renewal, except that its
Term shall start on the date which was the Expiry Date of such Letter of Credit
immediately prior to its renewal, and shall end on the new Expiry Date, being
the earlier of:

  (i)   12 months thereafter (subject to any further renewal in accordance with
Clause 5.6(a)above); and

  (ii)   the Final Maturity Date.

5.7   Cancellation of Commitment

  (a)   The Commitment shall be immediately cancelled at the end of the
Availability Period.

  (b)   Borrower A (on behalf of all the Borrowers) may if it gives the Issuing
Bank not less than 5 Business Days’ prior written notice, cancel the whole or
part (in minimum amounts of US$500,000) of the Available Commitment. Any such
notice of cancellation shall be irrevocable and unless a contrary indication
appears in this Agreement any such notice shall specify the date or dates upon
which the relevant cancellation is to be made and the amount of that
cancellation.

  (c)   No amount of the Commitment cancelled under this Agreement may be
subsequently reinstated.

  (d)   No Party may cancel all or any part of the Commitment except at the
times and in the manner expressly provided for in this Agreement.

5.8   Illegality

  (a)   If it becomes unlawful in any applicable jurisdiction for the Issuing
Bank to issue or maintain any Letter of Credit:

  (i)   the Issuing Bank shall promptly notify Borrower A (on behalf of all the
Borrowers) upon becoming aware of that event; and

-28-



--------------------------------------------------------------------------------



 



  (ii)   upon the Issuing Bank notifying Borrower A (on behalf of all the
Borrowers), the Issuing Bank shall have no obligation to issue or maintain any
Letter of Credit in such jurisdiction.

6.   LETTERS OF CREDIT

6.1   Fees payable in respect of Letters of Credit

  (a)   The relevant Borrower (or Borrower A on its behalf) shall pay to the
Issuing Bank a letter of credit fee in the Base Currency on each Letter of
Credit computed at the greater of:

  (i)   US$30.00; and

  (ii)   0.425 per cent. per annum on the outstanding amount of each Letter of
Credit requested by it for the period from the issue of that Letter of Credit
until its Expiry Date.

  (b)   The letter of credit fees on the Letters of Credit shall be computed on
the last day of each Financial Quarter (and if applicable on such other dates as
the Issuing Bank may elect after the Commitment has been cancelled), in each
case for the period then ending. The Issuing Bank shall give Borrower A (on
behalf of all the Borrowers) notice of letter of credit fees due pursuant to
this Clause 6.1 (Fees payable in respect of Letters of Credit) (in a
consolidated invoice) as soon as reasonably practicable after each date of
computation, and the Borrowers shall pay such fees within five Business Days
after receipt of such notice. Amounts payable in accordance with this Clause 6
(Letters of Credit) shall remain payable notwithstanding any failure by the
Issuing Bank to issue a notice under this Clause 6.1(b).

  (c)   The relevant Borrower (or Borrower A on its behalf) shall pay an
additional fee in respect of any Letter of Credit issued with a beneficiary
which is established in the United States of America (a “US Letter of Credit”),
calculated as follows:

  (i)   US$120 on the date of issue of a US Letter of Credit;

  (ii)   US$95 on the date of any amendment, waiver or variation (howsoever
described) to a US Letter of Credit;

  (iii)   US$60 on the date of any extension of a US Letter of Credit under
Clause 5.5 (Renewal of a Letter of Credit); and

  (iv)   US$100 within two Business Days following any claim which is made under
a US Letter of Credit under Clause 6.2 (Claims under a Letter of Credit).

  (d)   Fees payable in accordance with this Clause 6.1 (Fees payable in respect
of Letters of Credit) in respect of any Letter of Credit issued shall be payable
in the Base Currency.

-29-



--------------------------------------------------------------------------------



 



6.2   Claims under a Letter of Credit

  (a)   Each Borrower irrevocably and unconditionally authorises the Issuing
Bank to pay any claim made or purported to be made under a Letter of Credit
requested by it and which appears on its face to be in order (a “Claim”).

  (b)   The relevant Borrower shall within two Business Days of demand pay to
the Issuing Bank an amount equal to the amount of any Claim in the currency of
the Claim.

  (c)   Each Borrower acknowledges that the Issuing Bank:

  (i)   is not obliged to carry out any investigation or seek any confirmation
from any other person before paying a claim; and

  (ii)   deals in documents only and will not be concerned with the legality of
a claim or any underlying transaction or any available set-off, counterclaim or
other defence of any person.

  (d)   The obligations of each Borrower under this Clause will not be affected
by:

  (i)   the sufficiency, accuracy or genuineness of any claim or any other
document; or

  (ii)   any incapacity of, or limitation on the powers of, any person signing a
claim or other document.

  (e)   Interest shall accrue on the amount of any Claim from the date of the
Issuing Bank’s payment of the Claim until the date the Issuing Bank receives
repayment from the relevant Borrower in respect of that Claim, at a rate which
is the aggregate of:

  (i)   2.75 per cent.;

  (ii)   the applicable LIBOR; and

  (iii)   the applicable Mandatory Cost, if any,

      for such interest period selected by the Issuing Bank.

  (f)   Any interest accruing under this Clause 6 shall be payable by the
relevant Borrower within two Business Days of demand in writing by the Issuing
Bank.

  (g)   Any interest accruing under this Clause 6 (if unpaid) will be compounded
at the end of its interest period (but no more frequently then monthly) but will
remain due and payable within two Business Days of demand.

6.3   Indemnities

    Each Borrower shall within ten Business Days of demand indemnify the Issuing
Bank against any cost, loss or liability incurred by the Issuing Bank (otherwise
than by reason of the Issuing Bank’s gross negligence or wilful misconduct) in
acting as the Issuing Bank under any Letter of Credit requested by (or on behalf
of) that Borrower. The

-30-



--------------------------------------------------------------------------------



 



    Issuing Bank shall provide a certificate or invoice(s) to the relevant
Borrower setting forth in reasonable detail the basis for and the amount of any
such cost, loss or liability.

6.4   Role of the Issuing Bank

  (a)   Nothing in this Agreement constitutes the Issuing Bank as a trustee or
fiduciary of any other person.

  (b)   The Issuing Bank may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

  (c)   The Issuing Bank may rely on:

  (i)   any representation, notice or document provided to it in relation to the
Facility believed by it to be genuine, correct and appropriately authorised; and

  (ii)   any statement made by a director, authorised signatory or employee of
any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify.

  (d)   The Issuing Bank may engage, pay for and rely on the advice or services
of any lawyers, accountants, surveyors or other experts.

  (e)   The Issuing Bank may act in relation to the Finance Documents through
its personnel and agents.

  (f)   The Issuing Bank is not responsible for:

  (i)   the adequacy, accuracy and/or completeness of any information (whether
oral or written) provided by any Party (excluding itself), or any other person
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document; or

  (ii)   the legality, validity, effectiveness, adequacy or enforceability of
any Finance Document or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document.

6.5   Exclusion of liability

  (a)   Without limiting paragraph (b) below, the Issuing Bank will not be
liable for any action taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.

  (b)   No Party (other than the Issuing Bank) may take any proceedings against
any officer, employee or agent of the Issuing Bank in respect of any claim it
might have against the Issuing Bank or in respect of any act or omission of any
kind by that officer, employee or agent in relation to any Finance Document.

-31-



--------------------------------------------------------------------------------



 



7.   DEFAULT INTEREST

7.1   Default interest

  (a)   If a Borrower fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on such Unpaid Sum from the due
date up to the date of actual payment (both before and after judgment) at a rate
which is the aggregate of:-

  (i)   4 per cent.;

  (ii)   the applicable LIBOR; and

  (iii)   the applicable Mandatory Cost, if any.

      for such interest period selected by the Issuing Bank (acting reasonably).

  (b)   Any interest accruing under this Clause 7 (Default interest) shall be
payable by the relevant Borrower within two Business Days of demand in writing
by the Issuing Bank.

  (c)   Default interest (if unpaid) arising on an Unpaid Sum will be compounded
with the Unpaid Sum to the extent such Unpaid Sum remains unpaid at the end of
its interest period but will remain due and payable within two Business Days of
demand in writing by the Issuing Bank.

8.   CHANGES TO THE CALCULATION OF INTEREST

8.1   Absence of quotations

    Subject to Clause 8.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11 am (London time) on the Quotation Day, the applicable LIBOR
shall be determined on the basis of the quotations of the remaining Reference
Banks.

8.2   Market disruption

  (a)   If a Market Disruption Event occurs then the rate of interest for the
Interest Period shall be the percentage rate per annum which is the sum of:

  (i)   2 per cent (or, if the circumstances described in Clause 7.1 (Default
interest) have occurred, 4 per cent);

  (ii)   the rate the Issuing Bank may reasonably select; and

  (iii)   the Mandatory Cost, if any.

  (b)   In this Agreement “Market Disruption Event” means at or about noon on
the Quotation Day for the relevant Interest Period the Screen Rate is not
available and none or only one of the Reference Banks supplies a rate to the
Issuing Bank to determine LIBOR for the relevant currency and Interest Period.

8.3   Alternative basis of interest or funding

  (a)   If a Market Disruption Event occurs and the Issuing Bank or Borrower A
so requires, the Issuing Bank and Borrower A shall enter into negotiations (for
a

-32-



--------------------------------------------------------------------------------



 



      period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest.

  (b)   Any alternative basis agreed pursuant to paragraph (a) above shall, with
the prior consent of Borrower A, be binding on all Parties.

8.4   Break Costs

    Each Borrower shall, within three Business Days of demand by the Issuing
Bank, pay to the Issuing Bank its Break Costs attributable to all or any part of
any interest payable by that Borrower pursuant to Clause 6.2(e), Clause 7.1
(Default interest) or Clause 8.2 (Market disruption) being paid by that Borrower
on a day other than the last day of an Interest Period for that interest.

9.   FEES

9.1   Commitment fee

  (a)   The Borrowers shall pay to the Issuing Bank a fee in the Base Currency
computed at the rate of 0.2125 per cent. per annum on the Available Commitment
for the Availability Period.

  (b)   The accrued commitment fee is payable on the last day of each successive
period of three Months which ends during the Availability Period, on the last
day of the Availability Period and, if cancelled in full, on the cancelled
amount at the time the cancellation is effective.

9.2   Arrangement fee

    The Borrowers shall pay to the Issuing Bank an arrangement fee in an amount
equal to 0.15 per cent of the Commitment (being US$300,000) payable on the date
of this Agreement.

10.   TAX GROSS UP AND INDEMNITIES

10.1   Definitions

  (a)   In this Agreement:

      “Tax Credit” means a credit against, relief or remission for, or repayment
of any Tax.         “Tax Deduction” means a deduction or withholding for or on
account of Tax from a payment under a Finance Document.         “Tax Payment”
means either the increase in a payment made by a Borrower to the Issuing Bank
under Clause 10.2 (Tax gross-up) or a payment under Clause 10.3 (Tax indemnity).

  (b)   Unless a contrary indication appears, in this Clause 10 (Tax gross up
and indemnities) a reference to “determines” or “determined” means a
determination made in the absolute discretion of the person making the
determination.

-33-



--------------------------------------------------------------------------------



 



10.2   Tax gross-up

  (a)   Each Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.     (b)   Borrower A shall
promptly upon becoming aware that it or any other Borrower must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Issuing Bank accordingly.     (c)   If a Tax Deduction is
required by law to be made by a Borrower, the amount of the payment due from
that Borrower shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.     (d)   If a Borrower is required to make a
Tax Deduction, that Borrower shall make that Tax Deduction and any payment
required in connection with that Tax Deduction within the time allowed and in
the minimum amount required by law.     (e)   Within thirty days of making
either a Tax Deduction or any payment required in connection with that Tax
Deduction, the Borrower making that Tax Deduction shall deliver to the Issuing
Bank a statement under section 975 of the ITA or other evidence reasonably
satisfactory to the Issuing Bank that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

10.3   Tax indemnity

  (a)   The Borrowers shall (within ten Business Days of demand by the Issuing
Bank) pay to the Issuing Bank an amount equal to the loss, liability or cost
which the Issuing Bank determines will be or has been (directly or indirectly)
suffered for or on account of Tax by the Issuing Bank in respect of a Finance
Document.     (b)   Paragraph (a) above shall not apply:

  (i)   with respect to any Tax assessed on the Issuing Bank:

  (A)   under the law of the jurisdiction in which the Issuing Bank is
incorporated or, if different, the jurisdiction (or jurisdictions) in which the
Issuing Bank is treated as resident for tax purposes; or     (B)   under the law
of the jurisdiction in which the Facility Office is located in respect of
amounts received or receivable in that jurisdiction,

      if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
the Issuing Bank; or

- 34 -



--------------------------------------------------------------------------------



 



  (ii)   to the extent a loss, liability or cost is compensated for by an
increased payment under Clause 10.2 (Tax gross-up).

10.4   Tax Credit       If a Borrower makes a Tax Payment and the Issuing Bank
determines that:

  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and     (b)   the Issuing
Bank has obtained, utilised and retained that Tax Credit,

    the Issuing Bank shall pay an amount to that Borrower which the Issuing Bank
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by that
Borrower.   10.5   Stamp taxes       The Borrowers shall pay and, within three
Business Days of demand, indemnify the Issuing Bank against any out of pocket
cost, loss or liability the Issuing Bank incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of any Finance Document.
  10.6   VAT

  (a)   All amounts set out or expressed in a Finance Document to be payable by
any Party to the Issuing Bank which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to paragraph (b) below, if VAT is or becomes chargeable on
any supply made by the Issuing Bank to any Party under a Finance Document, that
Party shall pay to the Issuing Bank (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and the Issuing Bank shall promptly provide an appropriate VAT invoice
to such Party).     (b)   Where the Issuing Bank requires a Borrower to
reimburse or indemnify it for any cost or expense, that Borrower shall reimburse
or indemnify (as the case may be) the Issuing Bank for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that the Issuing Bank reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.

11.   INCREASED COSTS   11.1   Increased costs

  (a)   Subject to Clause 11.3 (Exceptions) the Borrowers shall, within three
Business Days of a demand by the Issuing Bank, pay for the account of the
Issuing Bank the amount of any Increased Costs incurred by the Issuing Bank or
any of its Affiliates as a result of:

  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation; or

- 35 -



--------------------------------------------------------------------------------



 



  (ii)   compliance with any law or regulation enacted or issued after the date
of this Agreement.

  (b)   In this Agreement “Increased Costs” means:

  (i)   a reduction in the rate of return from the Facility or on the Issuing
Bank’s (or its Affiliate’s) overall capital;     (ii)   an additional or
increased cost; or     (iii)   a reduction of any amount due and payable under
any Finance Document,

      which is incurred or suffered by the Issuing Bank or any of its Affiliates
to the extent that it is attributable to the Issuing Bank having entered into
this Agreement or funding or performing its obligations under any Finance
Document.

11.2   Increased cost claims       If the Issuing Bank intends to make a claim
pursuant to Clause 11.1 (Increased costs) it shall notify Borrower A of the
event giving rise to the claim and provide a certificate confirming the amount
of its Increased Costs to Borrower A.   11.3   Exceptions

  (a)   Clause 11.1 (Increased costs) does not apply to the extent any Increased
Cost is:

  (i)   attributable to a Tax Deduction required by law to be made by a
Borrower;     (ii)   compensated for by Clause 10.3 (Tax indemnity);     (iii)  
compensated for by the payment of the Mandatory Cost; or     (iv)   attributable
to the wilful breach by the Issuing Bank or its Affiliates of any law or
regulation.

  (b)   In this Clause 11.3 (Exceptions), a reference to a “Tax Deduction” has
the same meaning given to the term in Clause 10.1 (Definitions).

12.   OTHER INDEMNITIES   12.1   Currency indemnity

  (a)   If any sum due from a Borrower under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

  (i)   making or filing a claim or proof against that Borrower;     (ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

      then that Borrower shall as an independent obligation, within three
Business Days of demand, indemnify the Issuing Bank to which that Sum is due
against any cost,

- 36 -



--------------------------------------------------------------------------------



 



      loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to the Issuing Bank at the time of its receipt of that
Sum.     (b)   Each Borrower waives any right it may have in any jurisdiction to
pay any amount under the Finance Documents in a currency or currency unit other
than that in which it is expressed to be payable.

12.2   Other indemnities       Each Borrower shall within three Business Days of
demand, indemnify the Issuing Bank against any cost, loss or liability incurred
by the Issuing Bank as a result of:

  (a)   a failure by such Borrower to pay any amount due under a Finance
Document on its due date or to otherwise comply with its obligations under the
Finance Documents;     (b)   the occurrence of any Event of Default;     (c)  
issuing, or making arrangements to issue, a Letter of Credit;     (d)   taking,
holding, protecting or enforcing any Security created pursuant to any Finance
Document; or     (e)   exercising any of the rights, powers, discretions or
remedies vested in it under any Finance Document or by law.

13.   MITIGATION BY THE ISSUING BANK   13.1   Mitigation

  (a)   The Issuing Bank shall, in consultation with Borrower A, take all
reasonable steps to mitigate any circumstances which arise and which would
result in the Facility ceasing to be available or any amount becoming payable
under or pursuant to, or cancelled pursuant to, any of Clause 5.8 (Illegality),
Clause 10 (Tax gross-up and indemnities), Clause 11 (Increased costs) or
paragraph 3 of Schedule 3 (Mandatory Cost Formulae) including (but not limited
to) transferring its rights and obligations under the Finance Documents to
another Affiliate or Facility Office.     (b)   Paragraph (a) above does not in
any way limit the obligations of a Borrower under the Finance Documents.

13.2   Limitation of liability

  (a)   The Borrowers shall promptly indemnify the Issuing Bank for all costs
and expenses reasonably incurred by the Issuing Bank as a result of steps taken
by it under Clause 13.1 (Mitigation).     (b)   The Issuing Bank is not obliged
to take any steps under Clause 13.1 (Mitigation) if, in the opinion of the
Issuing Bank (acting reasonably), to do so might be prejudicial to it.

- 37 -



--------------------------------------------------------------------------------



 



14.   COSTS AND EXPENSES   14.1   Transaction expenses       The Borrowers shall
promptly on demand pay the Issuing Bank the amount of all costs and expenses and
any applicable tax (including legal fees) reasonably incurred (subject to any
agreed caps) by the Issuing Bank in connection with the negotiation, preparation
and execution of:

  (a)   this Agreement and any other documents referred to in this Agreement;
and     (b)   any other Finance Documents executed after the date of this
Agreement.

    The Issuing Bank shall provide a reasonably detailed invoice to Borrower A
confirming the amount of any such costs and expenses.

14.2   Amendment costs       If (a) a Borrower requests an amendment, waiver or
consent or (b) an amendment is required pursuant to Clause 23.6 (Change of
currency), the Borrowers shall, within three Business Days of demand, reimburse
the Issuing Bank for the amount of all costs and expenses (including legal fees)
reasonably incurred by the Issuing Bank in responding to, evaluating,
negotiating or complying with that request or requirement. The Issuing Bank
shall provide a reasonably detailed invoice to Borrower A confirming the amount
of any such costs and expenses.   14.3   Enforcement costs       The Borrowers
shall, within three Business Days of demand, pay to the Issuing Bank the amount
of all costs and expenses (including legal fees) reasonably incurred by the
Issuing Bank in connection with the administration or enforcement of, or the
preservation of any rights under, any Finance Document. The Issuing Bank shall
provide a reasonably detailed invoice to Borrower A confirming the amount of any
such costs and expenses.   15.   REPRESENTATIONS AND WARRANTIES       To induce
the Issuing Bank

  (a)   to enter into this Agreement;     (b)   to make available the
Commitment; and     (c)   to issue the Letters of Credit,

    the Borrowers hereby represent and warrant to the Issuing Bank that:   15.2
  Financial Conditions            The audited consolidated balance sheet of the
Parent and its Subsidiaries as at 31 December 2008 and the related consolidated
statement of comprehensive income and of cash flows for the fiscal year ended on
such date, reported on by and accompanied by an unqualified report from KPMG,
present fairly the consolidated financial condition of the Parent and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the fiscal year then ended. The unaudited

- 38 -



--------------------------------------------------------------------------------



 



    consolidated balance sheet of the Parent and its Subsidiaries as at 30
June 2009, and the related unaudited consolidated statements of comprehensive
income and cash flows for the six-month period ended on such date, present
fairly the consolidated financial condition of the Parent and its Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the six-month period then ended (subject to normal
year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with US
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein). As of the date of
this Agreement, no member of the Group has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any Swap Contracts, that are
not reflected in the most recent financial statements referred to in this
paragraph. During the period from 31 December 2008 to and including the date of
this Agreement there has been no Disposition by any member of the Group of any
material part of its business or property.   15.3   No Change       Since 31
December 2008 there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.   15.4   Existence;
Compliance with Law       Each member of the Group:

  (a)   is duly organised, validly existing and in good standing under the laws
of the jurisdiction of its organisation;     (b)   has the power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged;
    (c)   is duly qualified as a foreign corporation or other organisation and
in good standing under the laws of each jurisdiction where its ownership, lease
or operation of property or the conduct of its business requires such
qualification except where the failure to so qualify would not have a Material
Adverse Effect; and     (d)   is in compliance with all Requirements of Law
(including but not limited to the Bermuda Companies Law and Bermuda Insurance
Law as applicable to Borrower A and each Subsidiary organised under the laws of
Bermuda) except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect. Neither
Borrower A nor any Subsidiary is subject to any Private Act.

15.5   Power; Authorisation; Enforceable Obligations

  (a)   Each Borrower has or will have the power and authority, and the legal
right, to make, deliver and perform its obligations under the Finance Documents
to which it is a party and to obtain Letters of Credit hereunder, and each
Borrower has or will have taken all necessary organisational action to authorise
the execution, delivery and performance of the Finance Documents to which it is
a party and to authorise

- 39 -



--------------------------------------------------------------------------------



 



      the issuance of Letters of Credit on its behalf on the terms and
conditions of this Agreement. No consent or authorisation of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Letters of Credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the other Finance Documents, except consents,
authorisations, filings and notices described in Schedule 9 (Consents,
Authorisations, Filings and Notices), which consents, authorisations, filings
and notices have been obtained or made and are in full force and effect. Each
Finance Document has been duly executed and delivered on behalf of each Borrower
which is a party thereto. This Agreement constitutes, and each other Finance
Document upon execution will constitute, a legal, valid and binding obligation
of each Borrower which is a party thereto, enforceable against each Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganisation, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).     (b)  
Under the laws of its jurisdiction of incorporation in force at the date hereof,
neither Borrower will be required to make any deduction or withholding from any
payment it may make hereunder.     (c)   Under the laws of its jurisdiction of
incorporation, the claims of the Issuing Bank against each Borrower under this
Agreement and the Letters of Credit will rank at least pari passu with the
claims of all its other unsecured creditors, except creditors whose claims are
preferred solely by any bankruptcy, insolvency or other similar law of general
application governing the enforcement of creditors’ rights.     (d)   In any
proceedings taken in its jurisdiction of incorporation in relation to this
Agreement, the choice of the laws of England and Wales as the governing law of
this Agreement, and any judgment obtained in England and Wales, will be
recognised and enforced (other than, in the case of Borrower A, a judgment for a
sum payable in respect of taxes or other charges of a like nature, or in respect
of multiple damages as defined in The Protection of Trading Interests Act 1981
of Bermuda), provided that, in the case of Borrower A, the procedures set forth
in the Judgments (Reciprocal Enforcement) Act 1958 are complied with.     (e)  
Under the laws of its jurisdiction of incorporation it is not necessary that any
stamp, registration or similar tax be paid on or in relation with this
Agreement, the Letters of Credit or any other Finance Document.

15.6   No Legal Bar       The execution, delivery and performance of this
Agreement and the other Finance Documents, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of any member of the Group and will not result in, or
require, the creation or imposition of any Security on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Security created by the Security
Documents and

- 40 -



--------------------------------------------------------------------------------



 



    except, in the case of Contractual Obligations, to the extent that the
failure of any of the statements in this Clause 15.6 (No legal bar) to be
accurate could not reasonably be expected to have a Material Adverse Effect).  
15.7   Litigation       No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending, or, to the knowledge of any
Borrower, threatened, by or against any member of the Group or against any of
their respective properties or revenues:

  (a)   with respect to any of the Finance Documents or any of the transactions
contemplated hereby or thereby, or     (b)   that could reasonably be expected
to have a Material Adverse Effect.

15.8   No Default       No member of the Group is in default under or with
respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.   15.9   Ownership of Property; Liens  
    Each Borrower and each Material Subsidiary has good title to, or a valid
leasehold interest in all its real and personal property material to its
business except for minor defects in title that could not reasonably be expected
to have a Material Adverse Effect, and none of such property is subject to any
Security not permitted by Clause 17.5 (Security).   15.10   Taxes       Each
member of the Group has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns (other than any amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with US GAAP have been provided on
the books of the relevant member of the Group except to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect); no
material tax Security has been filed, and, to the knowledge of any Borrower, no
claim is being asserted, with respect to any such tax return or for any unpaid
taxes that, individually or in the aggregate for all such claims, would
reasonably be expected to have a Material Adverse Effect.   15.11   Federal
Regulations       No part of the proceeds of any Letter of Credit, and no other
extensions of credit hereunder, will be used by the Borrowers or any of their
Affiliates for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect. If requested by the Issuing Bank, Borrower A will
furnish to the Issuing Bank a statement to the foregoing effect in conformity
with the requirements of FR Form U-1 referred to in Regulation U.

- 41 -



--------------------------------------------------------------------------------



 



15.12   ERISA       Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) neither a Reportable Event nor a failure to satisfy
the minimum funding standards (within the meaning of Sections 412 or 430 of the
Code or Section 302 of ERISA), whether or not waived, has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Single Employer
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code; (ii) no termination of a Single Employer Plan has occurred
(other than a standard termination within the meaning of Section 4041(b) of
ERISA), and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period; (iii) there has been no determination that any Single Employer
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA and (iv) none of the Borrowers
or any Commonly Controlled Entity has failed to make by its due date a required
installment under Section 430(j) of the Code with respect to any Single Employer
Plan nor failed to make by its due date a required contribution with respect to
a Multiemployer Plan. Except as would not reasonably be expected to result in a
Material Adverse Effect, none of the Borrowers nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and none of the Borrowers nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if such Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. Except as would not reasonably
be expected to result in a Material Adverse Effect, no such Multiemployer Plan
is in Reorganisation, Insolvent, or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA).   15.13  
Investment Company Act       No Borrower is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940.   15.14   Subsidiaries       The table set out
in Schedule 10 (Subsidiaries) details the name and jurisdiction of incorporation
of each Subsidiary and, as to each such Subsidiary, the percentage of each class
of Capital Stock owned by any Borrower as at the date of this Agreement.   15.15
  Use of Letters of Credit       The Letters of Credit will be used solely for
the purposes described in Clause 3.1 (Purpose).   15.16   Environmental Matters
      Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

  (a)   no member of the Group has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law;

- 42 -



--------------------------------------------------------------------------------



 



  (b)   no member of the Group has become subject to liability under any
Environmental Law;   (c)   no member of the Group has received notice of any
claim with respect to any liability under any Environmental Law;     (d)   the
facilities and properties owned, leased or operated by any Group Member do not
contain any Hazardous Materials in amounts or concentrations or under
circumstances that could reasonably be expected to give rise to liability under
any Environmental Law; and     (e)   Hazardous Materials have not been
transported or disposed by any member of the Group in a manner or to a location
that could reasonably be expected to give rise to liability under any
Environmental Law.

15.17   Accuracy of Information, etc

  (a)   To the best of Borrower A’s knowledge, the information provided by each
Borrower to the Issuing Lender pursuant hereto or in connection herewith (the
“Information”), taken as a whole, is correct in all material respects as of the
date thereof and does not, as of the date thereof, contain any untrue statement
of a material fact or omit any material fact necessary to make the statements
therein (taken as a whole) not misleading as of such date in light of the
circumstances under which they were made; provided, however, that this
representation does not extend to:

  (i)   any projections and other forward looking statements (“Projections”);
and     (ii)   information which is referenced to a specific source or derived
from public or other sources.

  (b)   Any Projections provided by any Borrower to the Issuing Bank pursuant
hereto or in connection herewith have been prepared in good faith based upon
assumptions reasonably believed by the Borrowers to be reasonable at the time of
preparation and the Issuing Bank understands that the Projections are subject to
significant uncertainties and contingencies many of which are beyond the control
of the Borrowers and there can be no assurances that such Projections will be
realised.     (c)   No written statement or information delivered by any
Borrower to the Issuing Bank contained in this Agreement or any other Finance
Document, taken as a whole, contains any untrue statement of a material fact or
omits any material fact necessary to make the statements therein (taken as a
whole) not misleading as of the date of such statement or information in light
of the circumstances under which they were provided.

15.18   No breach of laws       No member of the Group has breached any law or
regulation which breach has or is reasonably likely to have a Material Adverse
Effect.

- 43 -



--------------------------------------------------------------------------------



 



15.19   Pari passu ranking       The Borrowers payment obligations under the
Finance Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.   16.   AFFIRMATIVE COVENANTS
      The Borrowers hereby agree that, so long as the Commitment remains in
effect, any Letter of Credit remains outstanding or any amount is owing to the
Issuing Bank hereunder, the Borrowers shall and shall cause each of their
Subsidiaries to:   16.1   Financial Statements       Furnish to the Issuing
Bank:

  (a)   as soon as available, but in any event within 120 days after the end of
each fiscal year of the Parent, a copy of the audited consolidated balance sheet
of the Parent and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of comprehensive income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year certified by KPMG or other independent certified public
accountants of nationally recognised standing;     (b)   as soon as available,
but in any event within 120 days after the end of each fiscal year of each
relevant Borrower, a copy of its audited statutory financial statements as at
the end of such year and the related audited statutory financial statements of
comprehensive income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year certified by KPMG or other
independent certified public accountants of nationally recognised standing; and
    (c)   as soon as available, but in any event not later than 50 days after
the end of each of the first three quarterly periods of each fiscal year of the
Parent, the unaudited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of comprehensive income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer of the Parent as being fairly stated in
all material respects (subject to normal year-end audit adjustments and the
absence of footnotes).

    All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with US
GAAP. Documents required to be delivered pursuant to Clause 16.1(a), 16.1(b) or
16.2(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date:

  (a)   on which the Parent and/or the applicable Borrower (as the case may be)
posts such documents, or provides a link thereto, on the Parent’s and/or
applicable Borrower (as the case may be) website on the Internet; or

- 44 -



--------------------------------------------------------------------------------



 



  (b)   on which such documents are posted on the Parent’s and/or applicable
Borrower’s (as the case may be) behalf on an Internet or intranet website, if
any, to which the Issuing Bank has access (including http://sec.gov) (and, if
requested by the Issuing Bank, the Borrowers shall arrange for the Parent to
deliver paper copies of such documents, excluding any filing on Form 13G or any
similar ownership filing that does not result in a Change of Control, to the
Issuing Bank until a written request to cease delivering paper copies is given
by the Issuing Bank).

    Notwithstanding anything contained herein, in every instance the Parent
and/or the Borrowers (as the case may be) shall be required to provide paper
copies of the Compliance Certificates required by Clause 16.2(a) to the Issuing
Bank.

16.2   Certificates; Other Information       Furnish to the Issuing Bank:

  (a)   concurrently with the delivery of any financial statements pursuant to
Clause 16.1 (Financial statements), a certificate of a Responsible Officer of
each Borrower stating that, to the best of such Responsible Officer’s knowledge,
the applicable Borrower during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition contained in this
Agreement and the other Finance Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and a Compliance Certificate containing all information and
calculations necessary for determining compliance by that Borrower with the
provisions of Clause 17.8 (Rating) of this Agreement as of the last day of the
fiscal quarter or fiscal year of that Borrower, as the case may be;     (b)  
within 50 days after the end of each fiscal quarter of the Parent, a narrative
discussion and analysis of the consolidated financial condition and results of
operations of the Parent and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the projections covering such
periods and to the comparable periods of the previous year (it being understood
that the delivery of the management’s discussion and analysis of the Form 10-Q
containing the financial statements delivered financial statements delivered
pursuant to Clause 16.1 (Financial statements) shall satisfy the requirement of
this Clause 16.2(b));     (c)   within five days after the same are sent, copies
of all financial statements and reports that the Parent and each Borrower sends
to the holders of any class of its debt securities or public equity securities
and, within five days after the same are filed, copies of all financial
statements and reports that the Parent and each Borrower files with the SEC
(excluding any such financial statement or report referred to in Clause 16.1
(Financial statements));     (d)   within 14 Business Days of the Month end of
each Borrower (or within 5 Business Days at any other time as requested by the
Issuing Bank), a copy of the Monthly Portfolio Valuations;

- 45 -



--------------------------------------------------------------------------------



 



  (e)   promptly, such additional financial and other information regarding the
business, operations and financial conditions of the Parent and each Borrower or
any of their Subsidiaries as the Issuing Bank may from time to time reasonably
request; and     (f)   promptly following receipt thereof, copies of any
document or notice described in Section 101(k) or 101(l) of ERISA that any
Borrower or any Commonly Controlled Entity may request with respect to any
Multiemployer Plan; provided that if a Borrower or a Commonly Controlled Entity
has not requested such document or notice from the administrator or sponsor of
the applicable Multiemployer Plan, then, upon reasonable request of the Issuing
Bank, such Borrower and/or Commonly Controlled Entity shall promptly make a
request for such document or notice from such administrator or sponsor and
provide a copy of such document and notice to the Issuing Bank promptly after
receipt thereof.

16.3   “Know your customer” checks

  (a)   If:

  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;     (ii)   any change in the status of a Borrower after the date
of this Agreement; or     (iii)   a proposed assignment or transfer by the
Issuing Bank of any of its rights and obligations under this Agreement to a
party that is not a Party to this Agreement prior to such assignment or
transfer,

    obliges the Issuing Bank (or, in the case of paragraph (iii) above, any
prospective new Party) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Borrower shall promptly upon the request of
the Issuing Bank supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Issuing Bank (for itself or, in the
case of the event described in paragraph (iii) above, on behalf of any
prospective new Party) in order for the Issuing Bank or, in the case of the
event described in paragraph (iii) above, any prospective new Party to carry out
and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

16.4   Payment of Obligations       Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with US GAAP with respect thereto have been provided
on the books of the relevant member of the Group or where the failure to pay,
discharge or satisfy would not reasonably be expected to have a Material Adverse
Effect.

- 46 -



--------------------------------------------------------------------------------



 



16.5   Maintenance of Existence; Compliance

  (a)   Preserve, renew and keep in full force and effect the organisational
existence of the Borrowers, each Material Subsidiary and each Insurance
Subsidiary; and     (b)   Take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, including, without limitation, all required insurance licenses of each
Material Subsidiary, except, in each case, as otherwise permitted by Clause 17.2
(Disposition of Property) and except, in the case of each of sub-clauses
(a) above and this sub-clause (b), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and     (c)   Comply
with all Requirements of Law except to the extent that failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

16.6   Maintenance of Property; Insurance

  (a)   Keep all property useful and necessary in the business of the Borrowers,
each Material Subsidiary and each Insurance Subsidiary in good working order and
condition, ordinary wear and tear excepted; and     (b)   Maintain with
financially sound and reputable insurance companies insurance on all the
property of each Borrower, each Material Subsidiary and each Insurance
Subsidiary in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or a similar business.

16.7   Inspection of Property; Books and Records; Discussions

  (a)   Keep such books of records and account as are necessary to permit each
Borrower and its Subsidiaries to prepare financial statements that are in
conformity with US GAAP and that are in compliance with all Requirements of Law
relating to the maintenance of financial records (except, in the case of such
Requirements of Law, to the extent that the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect); and     (b)  
Permit representatives of the Issuing Bank to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
members of the Group with officers and employees of the members of the Group and
with their independent certified public accountants; provided that the Borrowers
shall have an opportunity to participate in any discussions with any public
accountants.

16.8   Notices       Promptly give notice to the Issuing Bank of:

  (a)   the occurrence of any Default or Event of Default;     (b)   any fall
below AM Best Financial Strength rating B++ by a Borrower;

- 47 -



--------------------------------------------------------------------------------



 



  (c)   any default or event of default under any Contractual Obligation of any
member of the Group or litigation, investigation or proceeding that may exist at
any time with respect to any member of the Group and/or any member of the Group
and any Governmental Authority, that in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect; and     (d)   any other development or event that has
had or could reasonably be expected to have a Material Adverse Effect.

    Each notice pursuant to this Clause 16.8 (Notices) shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the relevant member of the Group
proposes to take with respect thereto.   16.9   Environmental Laws       Except
as would not reasonably be expected to result, individually or in the aggregate,
in a Material Adverse Effect, comply with all applicable Environmental Laws.  
16.10   Hybrid Capital       Promptly give notice to the Issuing Bank to the
extent any instrument issued by any Borrower that was previously classified in
whole or in part as Hybrid Capital ceases to be classified (in whole or in such
part) as “hybrid equity” by S&P.   16.11   Validity and admissibility in
evidence       Maintain all Authorisations required:

  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party;     (b)   to
make the Finance Documents to which it is a party admissible in evidence in its
jurisdiction of incorporation;     (c)   to enable it to create the Security to
be created by it pursuant to any Security Document and to ensure that such
Security has the priority and ranking it is expressed to have; and

    such Authorisations shall at all times be obtained, effected and in full
force and effect.   17.   NEGATIVE COVENANTS       Each Borrower hereby agrees
that, so long as the Commitment remains in effect, any Letter of Credit remains
outstanding or any amount is owing to the Issuing Bank hereunder, such Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:   17.1   Indebtedness

  (a)   Create, incur, assume or permit to exist any Financial Indebtedness, or
agree, become or remain liable (contingent or otherwise) to do any of the
foregoing, except for:

- 48 -



--------------------------------------------------------------------------------



 



  (i)   Financial Indebtedness of any Borrower pursuant to any Finance Document;
    (ii)   Financial Indebtedness of any member of the Group to any other member
of the Group;     (iii)   Guarantee Obligations by any member of the Group of
obligations of any other member of the Group;     (iv)   Financial Indebtedness
outstanding on the date hereof and listed in Schedule 6 (Financial Indebtedness)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof, except
by an amount equal to any existing commitments unutilised thereunder);     (v)  
Financial Indebtedness (including, without limitation, Capital Lease
Obligations) incurred in the ordinary course of business and secured by Security
permitted by Clause 17.5(h) in an aggregate principal amount not to exceed
$25,000,000 at any one time outstanding;     (vi)   obligations (contingent or
otherwise) existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Subsidiary for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets or property held or reasonably anticipated by such Subsidiary, or changes
in the value of securities issued by such Subsidiary, and not for purposes of
speculation or taking a “market view”;     (vii)   Financial Indebtedness for
letters of credit, bank guaranties and similar instruments which have been
issued on behalf of any Insurance Subsidiary to or for the benefit of
reinsurance cedents or insurance clients in the ordinary course of business;    
(viii)   Financial Indebtedness of any Subsidiary incurred under securities
lending arrangements entered into in the ordinary course of business;     (ix)  
Financial Indebtedness incurred in the ordinary course of business in connection
with workers’ compensation claims, self-insurance obligations, unemployment
insurance or other forms of governmental insurance or benefits pursuant to
letters of credit or other security arrangements entered into in connection with
such insurance or benefit;     (x)   to the extent constituting Financial
Indebtedness, any Financial Indebtedness pursuant to overdraft facilities in the
ordinary course of business and consistent with past practice in an aggregate
principal amount not to exceed $25,000,000 at the close of business on any day,
provided that any Financial Indebtedness under such overdraft facilities shall
not remain outstanding for longer than five consecutive Business Days; and

- 49 -



--------------------------------------------------------------------------------



 



  (xi)   Financial Indebtedness for letters of credit which have been, or may
from time to time in the future be, issued to provide funds at Lloyd’s to
support Lloyd’s syndicate commitments of the Borrowers and their Subsidiaries or
provided in lieu of required capital of Insurance Subsidiaries; provided that
such letters of credit are fully collateralized; and   (xii)   so long as no
Default or Event of Default shall have occurred and be continuing or would
result there from, additional Financial Indebtedness incurred in the ordinary
course of business not otherwise permitted under this Clause 17.1(a) in an
aggregate principal amount (for all Borrowers and their Subsidiaries) not to
exceed 5% of Consolidated Tangible Net Worth at the time of creation, incurrence
or assumption, as the case may be.

17.2   Disposition of Property       Dispose of any of its property, whether now
owned or hereafter acquired, or issue or sell any shares of its Capital Stock to
any Person, except:

  (a)   transactions in the ordinary course of business involving current assets
or other assets classified in the applicable Person’s balance sheet as available
for sale or trading (as defined in FAS 115), including the disposition in the
ordinary course of business of any assets in its investment portfolio;     (b)  
the Disposition of obsolete, worn out or surplus property in the ordinary course
of business;     (c)   the sale of inventory in the ordinary course of business;
    (d)   the license (as licensor) of intellectual property so long as such
license does not materially interfere with the business of any Borrower or any
of its Subsidiaries;     (e)   the release, surrender or waiver of contract,
tort or other claims of any kind as a result of the settlement of any litigation
or threatened litigation;     (f)   the granting or existence of Security (and
foreclosure thereon) not prohibited by this Agreement;     (g)   the lease or
sublease of real property so long as such lease or sublease does not materially
interfere with the business of any Borrower or any of its Subsidiaries;     (h)
  dividends not prohibited by Clause 17.3 (Restricted payments);     (i)   any
ceding of insurance or reinsurance in the ordinary course of business;     (j)  
Dispositions permitted by Clause 17.9(d)(i);     (k)   the sale or issuance of
Capital Stock to the Parent or any Borrower; and     (l)   Dispositions of other
property during any fiscal year so long as the aggregate fair market value of
all property disposed of by Parent and its Subsidiaries in such fiscal year (and
not permitted by sub-clauses (a) to (k) above) does not exceed

- 50 -



--------------------------------------------------------------------------------



 



      10% of the consolidated assets of the Parent and its Subsidiaries as of
the last day of the prior fiscal year of the Parent.

17.3   Restricted Payments       Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Borrower or any of its Subsidiaries,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Borrower or any of its Subsidiaries, (collectively,
“Restricted Payments”), except that any Borrower or any Subsidiary may make
Restricted Payments to any member of the Group.   17.4   Investments       Make
any advance, loan, extension of credit (by way of guarantee or otherwise) or
capital contribution to, or purchase any Capital Stock, bonds, notes, debentures
or other debt securities of, or any assets constituting a business unit of, or
make any other investment in, any Person (all of the foregoing, “Investments”),
except:

  (a)   extensions of trade credit in the ordinary course of business;     (b)  
investments in Cash Equivalents;     (c)   investments in securities lending
arrangements entered into in the ordinary course of business;     (d)  
Guarantee Obligations permitted by Clause 17.1 (Indebtedness);     (e)   loans
and advances to employees of any member of the Group in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all members of the Group not to exceed US$5,000,000 at any
one time outstanding;     (f)   inter-company Investments by any member of the
Group in any other member of the Group;     (g)   acquisitions of all or
substantially all of the Capital Stock or assets of another Person so long as at
such time and immediately after giving effect thereto no Default or Event of
Default exists or would result there from;     (h)    

  (i)   Investments by Insurance Subsidiaries in the ordinary course of business
and     (ii)   Investments by any Borrower or any of its Subsidiaries that is
not an Insurance Subsidiary in Investments that, if made by an Insurance
Subsidiary, would be permitted by the immediately preceding sub-clause (i); and

- 51 -



--------------------------------------------------------------------------------



 



  (i)   Investments of any Person at the time such Person becomes a Subsidiary
and any modification, replacement, renewal or extension thereof; provided such
Investment was not made in connection with or anticipation of such Person
becoming a Subsidiary; and     (j)   in addition to Investments otherwise
expressly permitted by this Clause, Investments by the Borrowers and their
Subsidiaries in an aggregate amount (valued at cost but giving effect to any
distributions or returns therefrom) not to exceed 20% of Consolidated Tangible
Net Worth at the time any such Investment is made.

17.5   Security       Create, incur, assume or suffer to exist any Security upon
any of its property, whether now owned or hereafter acquired, except:

  (a)   Security for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the applicable person in conformity with US GAAP;
    (b)   carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Security arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;     (c)   pledges or deposits in connection
with workers’ compensation, unemployment insurance and other social security
legislation;     (d)   deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;     (e)   Security on assets of any
Insurance Subsidiary pledged as collateral for Financial Indebtedness of such
Insurance Subsidiary incurred under Clause 17.1(a)(vii);     (f)   Security on
assets of any Insurance Subsidiary created to secure obligations of such
Insurance Subsidiary under insurance and reinsurance policies;     (g)  
easements, rights-of-way, restrictions and other similar encumbrances incurred
in the ordinary course of business that, in the aggregate, are not substantial
in amount and that do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of any Borrower or any of its Subsidiaries;     (h)   Security
securing Financial Indebtedness of a Borrower or any of its Subsidiaries
incurred pursuant to Clause 17.1(a)(v) to finance the acquisition, construction
or improvement of fixed or capital assets, provided that:

  (i)   such Security shall be created substantially simultaneously with the
acquisition, construction or improvement of such fixed or capital assets,

- 52 -



--------------------------------------------------------------------------------



 



  (ii)   such Security does not at any time encumber any property other than the
property financed by such Financial Indebtedness, and     (iii)   the aggregate
amount of Financial Indebtedness secured thereby is not increased;

  (i)   Security created pursuant to the Finance Documents;     (j)   any
interest or title of a lessor under any lease entered into by a Borrower or any
of its Subsidiaries in the ordinary course of its business and covering only the
assets so leased;     (k)   Security (including Security in favour of the
Custodian with respect to the Custodian Accounts) on cash and securities of any
member of the Group incurred as part of the management of its investment
portfolio in accordance with customary portfolio management practice and not in
violation of its investment policy as in effect on the date of this Agreement;
provided, however, that, with respect to the a Custodian Account, such Security
shall be permitted only to the extent expressly provided in the Borrower A
Collateral Control Agreement, the Borrower B Collateral Control Agreement or an
Acceding Borrower Collateral Control Agreement (as the case may be);     (l)  
Security existing on the date hereof and listed on Schedule 8 (Existing Security
at the date of this Agreement);     (m)   Security arising in the ordinary
course of business on operating accounts maintained by any member of the Group
in the ordinary course of business securing obligations (other than Financial
Indebtedness) arising in the ordinary course of business in favour of the banks
in which such operating accounts are maintained;     (n)   attachments,
judgments and similar Security for sums not exceeding US$50,000,000 in the
aggregate (excluding any portion thereof covered by insurance as to which the
relevant insurance company has acknowledged coverage);     (o)   attachments,
judgments and similar Security for sums of US$50,000,000 or more (excluding any
portion thereof which is covered by insurance as to which the relevant insurance
company has acknowledged coverage), provided that the execution or other
enforcement of such Security is stayed and fully bonded pending appeal;     (p)
  any Security existing on property acquired in connection with an Investment
made in connection with Clause 17.4 (Investments), provided that such Security
shall extend solely to the item or items of property so acquired and, if
required by the terms of the instrument originally creating such Security, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property;

- 53 -



--------------------------------------------------------------------------------



 



  (q)   restrictions and similar encumbrances created pursuant to Requirements
of Law upon the sale or transferability of the Capital Stock of any Insurance
Subsidiary and the exercise of any right to control any such Insurance
Subsidiary;     (r)   Security securing Swap Contracts of any Borrower or any of
its Subsidiaries;     (s)   any extension, renewal or replacement of any
Security permitted by the preceding sub-clauses of this Clause 17.5 (Security),
provided that no additional property (other than a substitution of like
property) shall be encumbered thereby and no additional Financial Indebtedness
shall be secured thereby unless such additional Financial Indebtedness on such
property would have been permitted in connection with the original creation,
incurrence or assumption of such Security; and     (t)   and other Security
securing obligations not at any time exceeding $5,000,000 in the aggregate for
the Group.

17.6   Clauses Restricting Subsidiary Distributions       Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Borrower or any of their Subsidiaries to:

  (a)   make Restricted Payments in respect of any Capital Stock of any Borrower
held by, or pay any Financial Indebtedness owed to, any member of the Group;    
(b)   make loans or advances to, or other Investments in, any member of the
Group; or     (c)   transfer any of its assets to any member of the Group,

    except for such encumbrances or restrictions existing under or by reason of:

  (a)   any restrictions existing under the Finance Documents; and     (b)   any
restrictions with respect to a Subsidiary of a Borrower imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary of a
Borrower .

17.7   Business       Enter into any business, either directly or through any
Subsidiary, except for insurance, reinsurance or insurance-related businesses.  
17.8   Rating       Permit at any time the rating of any Relevant Subsidiary to
fall below AM Best Financial Strength Rating B++. For purposes herein, a
“Relevant Subsidiary” is any Insurance Subsidiary that had total consolidated
assets or total consolidated revenues exceeding 10% of the total consolidated
assets or total consolidated revenues, respectively, of the Parent and its
Subsidiaries on a consolidated basis at the end of or for, respectively, the
then most recently completed Financial Quarter for which financial statements
shall have been delivered to the Issuing Bank as required herein.

- 54 -



--------------------------------------------------------------------------------



 



17.9   Consolidations, Amalgamations, Mergers and Liquidations       Enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except for:

  (a)   the merger or consolidation of any Subsidiary of a Borrower with or into
a Borrower (provided that a Borrower shall be the continuing or surviving
corporation);     (b)   the merger or consolidation by any Borrower with or into
any other Borrower;     (c)   the merger or consolidation of any Subsidiary of a
Borrower (such Subsidiary not being a Borrower) with or into any other
Subsidiary of another Borrower (such other Subsidiary not being a Borrower) or
with or into any other Borrower (provided that the Borrower is the surviving
corporation);     (d)   the Disposition by any Subsidiary of a Borrower of any
or all of its assets:

  (i)   to any Borrower (upon voluntary liquidation or otherwise); or     (ii)  
pursuant to a Disposition permitted by Clause 17.2 (Disposition of property);
and

  (e)   the merger or consolidation by any Person (other than as set forth
above) with or into any Borrower (provided that such Borrower is the continuing
or surviving corporation) so long as at the time of such merger or consolidation
and immediately after giving effect thereto no Default or Event of Default
exists or would result there from.

18.   EVENTS OF DEFAULT       If any of the following events shall occur and be
continuing:   18.1   any Borrower shall fail to pay any reimbursement obligation
with respect to a Letter of Credit when due in accordance with the terms hereof;
or any Borrower shall fail to pay any interest on any such reimbursement
obligations or any other amount payable hereunder or under any other Finance
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof or thereof; or

- 55 -



--------------------------------------------------------------------------------



 



18.2   any representation or warranty made or deemed made by any Borrower herein
or in any other Finance Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Finance Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or   18.3   any Borrower shall default in the observance or performance of
any agreement contained in Clause 16.5(a) (with respect to the Borrowers only),
Clause 16.8(a), Clause 17 (Negative covenants) or Clause 19 (Collateral)
(subject to the two Business Days’ grace period set out in Clause 19.6) of this
Agreement; or   18.4   any Borrower shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Finance Document (other than as provided in Clause 18.1 through Clause 18.3),
and such default shall continue unremedied for a period of 30 days after notice
to Borrower A from the Issuing Bank; or   18.5   any member of the Group shall:

  (a)   default in making any payment of any principal of any Financial
Indebtedness (including any Guarantee Obligation) on the scheduled or original
due date with respect thereto; or     (b)   default in making any payment of any
interest on any such Financial Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Financial Indebtedness
was created; or     (c)   default in the observance or performance of any other
agreement or condition relating to any such Financial Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Financial Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Financial
Indebtedness to become due prior to its stated maturity or (in the case of any
such Financial Indebtedness constituting a Guarantee Obligation) to become
payable;

    provided, that a default, event or condition described in this Clause
18.5(a), (b) or (c) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in this clause 18.5(a), (b) and (c) shall have occurred and be continuing with
respect to Financial Indebtedness the outstanding principal amount of which
exceeds in the aggregate US$50,000,000; or   18.6  

  (a)   any Borrower or any Material Subsidiary shall commence any case,
proceeding or other action

  (i)   under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganisation or relief of
debtors,

- 56 -



--------------------------------------------------------------------------------



 



      seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganisation,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or     (ii)   seeking appointment
of a receiver, trustee, custodian, conservator or other similar official for it
or for all or any substantial part of its assets, or any Borrower or any
Material Subsidiary shall make a general assignment for the benefit of its
creditors; or

  (b)   there shall be commenced against any Borrower or any Material Subsidiary
any case, proceeding or other action of a nature referred to in Clause 18.6(a)
that:

  (i)   results in the entry of an order for relief or any such adjudication or
appointment; or     (ii)   remains undismissed, undischarged or unbonded for a
period of 60 days; or

  (c)   there shall be commenced against any Borrower or any Material Subsidiary
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or     (d)   any Borrower
or any Material Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in Clauses 18.6(a), 18.6(b) or 18.6(c); or     (e)   any Borrower or any
Material Subsidiary shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

18.7   one or more judgments or decrees shall be entered against any member of
the Group involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of US$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or   18.8   any Security Document shall cease, for any reason, to
be in full force and effect or any Borrower shall so assert; or   18.9   a
Change of Control shall occur; or   18.10  

  (a)   any Single Employer Plan shall fail to meet the minimum funding
standards (within the meaning of Sections 412 or 430 of the Code or Section 302
of ERISA), whether or not waived, or any Security in favour of the PBGC or a
Single

- 57 -



--------------------------------------------------------------------------------



 



      Employer Plan shall arise on the assets of any member of the Group or any
Commonly Controlled Entity;     (b)   a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Issuing Bank, likely to result in
the termination of such Single Employer Plan for purposes of Title IV of ERISA;
    (c)   any Single Employer Plan shall terminate for purposes of Title IV of
ERISA (other than a standard termination within the meaning of Section 4041(b)
of ERISA);     (d)   there shall be a determination that any Single Employer
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA);     (e)   any member of the
Group or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Issuing Bank is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganisation of, a Multiemployer Plan or
a determination that any such Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); or     (f)   any other event or condition shall occur or exist with
respect to a Plan;

  and in each case in clauses (a) through (f) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Issuing Bank, reasonably be expected to have a Material Adverse
Effect.

18.11   any Borrower or any Material Subsidiary suspends or ceases to carry on
all or a material part of its business (other than as a result of a merger, sale
of assets or similar transaction that is permitted hereunder); or   18.12   a
Borrower repudiates a Finance Document or takes any corporate action to
repudiate a Finance Document;

then, and in any such event,

  (a)   if such event is an Event of Default specified in Clause 18.6(a) or
Clause 18.6(b) with respect to any Borrower, automatically the Commitments shall
immediately terminate and all amounts owing under this Agreement and the other
Finance Documents shall immediately become due and payable, and     (b)   if
such event is any other Event of Default, any or all of the following actions
may be taken:

  (i)   the Issuing Bank may, by notice to Borrower A declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;

- 58 -



--------------------------------------------------------------------------------



 



  (ii)   the Issuing Bank may, by notice to Borrower A, declare all amounts
owing under this Agreement and the other Finance Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable; and    
(iii)   the Issuing Bank may exercise, in respect of the Collateral, the rights
and remedies under the Finance Documents.

      With respect to each Letter of Credit with respect to which presentment
for honour shall not have occurred at the time of an acceleration pursuant to
this paragraph, the Borrowers shall at such time deposit in a cash collateral
account opened by the Issuing Bank an amount in the currency in which such
Letter of Credit is denominated equal to the aggregate then undrawn and
unexpired amount of such Letter of Credit. Amounts held in such cash collateral
account shall be applied by the Issuing Bank to the payment of drafts drawn
under such Letter of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
other Finance Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Obligations shall have been satisfied in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrowers (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Clause, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrowers.

19.   COLLATERAL   19.1   Subject to Clause 19.7 below, each Borrower shall
ensure that at all times its Collateralisation Ratio is at least equal to 100
per cent.   19.2   To the extent that any Letter of Credit drawn by a Borrower
is not fully collateralised by Eligible Collateral in the same currency as that
Letter of Credit (the amount of such a Letter of Credit not covered by Eligible
Collateral in the same currency as that Letter Credit being the “Shortfall”),
that Borrower may, subject to clause (f) of the definition of “Collateral
Margin”, make up any Shortfall by delivering Eligible Collateral denominated in
the Base Currency or an Optional Currency.   19.3   For the purposes of testing
whether each Borrower is in compliance with its obligations under Clause 19.1
above (and subject to Clause 19.4 below):

  (a)   the Issuing Bank shall deliver to the Borrowers and the Custodian an
Outstanding LC Certificate on or before 1:00pm (London time) 1 Business Day
before each Test Date;     (b)   the Borrowers shall procure the delivery to the
Issuing Bank of a Collateral Compliance Certificate on or before 1:00pm (London
time) on each Test Date.

- 59 -



--------------------------------------------------------------------------------



 



    A Collateral Compliance Certificate to be delivered on any Test Date falling
within paragraph (b) of the definition of “Test Date” need only be certified by
the Custodian and not by the Borrowers, and the Borrowers shall accept such
certification as being true, accurate and binding upon them.

19.4   The Issuing Bank shall also deliver to the Borrowers and the Custodian an
Outstanding LC Certificate within 3 Business Days after:

  (a)   expiry of any Letter of Credit in accordance with its terms where such
Letter of Credit has not been renewed in accordance with Clause 5.5 (Renewal of
a Letter of Credit);     (b)   any termination of, or any reduction in the
amount of, any Letter of Credit,

    to reflect such expiry, termination or reduction, provided that:

  (i)   in the case of expiry of any Letter of Credit, the beneficiary of such
Letter of Credit has returned the original of such Letter of Credit to the
Issuing Bank (or waived any right to draw, and indemnified the Issuing Bank for
any drawing (to the Issuing Bank’s satisfaction acting in good faith) under such
Letter of Credit);     (ii)   in the case of early termination of any Letter of
Credit, the beneficiary of such Letter of Credit has returned the original of
such Letter of Credit to the Issuing Bank (or waived any right to draw, and
indemnified the Issuing Bank for any drawing (to the Issuing Bank’s satisfaction
acting in good faith) under such Letter of Credit); and     (iii)   in the case
of reduction of any Letter of Credit, the beneficiary of such Letter of Credit
has agreed to make such amendments to such Letter of Credit as are required by
the Issuing Bank to reflect that reduction.

19.5   Each Borrower’s obligations under Clause 19.1 above shall not be affected
by any failure by the Issuing Bank to deliver an Outstanding LC Certificate in
accordance with Clause 19.3 or Clause 19.4 above. In the event that the Issuing
Bank fails to deliver an Outstanding LC Certificate in accordance with Clause
19.3 or Clause 19.4 above, the Borrowers shall procure that the Custodian will
perform the calculations set out in the relevant Collateral Compliance
Certificate in accordance with the most recent Outstanding LC Certificate
delivered by the Issuing Bank.   19.6   If on any Test Date (other than where
such Test Date is a date falling within paragraph (b) of the definition of “Test
Date”) a Borrower is not in compliance with its obligations under Clause 19.1
above, that Borrower undertakes to deliver such further Eligible Collateral
within two (2) Business Days of such Test Date as is necessary to ensure that,
immediately following the delivery of that further Eligible Collateral, it is in
compliance with its obligations under Clause 19.1 above. The relevant Borrower
shall procure the delivery of an updated Collateral Compliance Certificate
evidencing that it is in compliance with its obligations under Clause 19.1 above
to the Issuing Bank on or before the expiry of that two (2) Business Day period.

- 60 -



--------------------------------------------------------------------------------



 



19.7   Each Borrower shall be entitled to withdraw Eligible Collateral from the
Custodian Account in accordance with the terms of the Security Documents.   20.
  CHANGES TO THE ISSUING BANK   20.1   Assignments and transfers by the Issuing
Bank

  (a)   Subject to paragraph b below, the Issuing Bank may:

  (i)   assign any of its rights; or     (ii)   transfer by novation any of its
rights and obligations under this Agreement,

      to a financial institution that is included on the “Bank List” maintained
by the National Association of Insurance Commissioners (“NAIC”) (pursuant to the
Purpose and Procedures Manual of the NAIC Securities Valuation Office (or any
replacement thereof or any similar list, or set of eligibility standards,
maintained by the NAIC for purposes of determining whether banks are qualified
to issue or confirm letters of credit for reinsurance purposes)).     (b)   The
prior written consent of Borrower A (which shall not be unreasonably withheld or
delayed) shall be required for any such assignment or transfer unless (x) such
assignment or transfer is to an Affiliate of the Issuing Bank or (y) an Event of
Default exists. Borrower A will be deemed to have given its consent five
Business Days after the Issuing Bank has requested it unless consent is
expressly refused by Borrower A within that time.     (c)   The consent of
Borrower A to an assignment or transfer must not be withheld solely because the
assignment or transfer may result in an increase to the Mandatory Cost.     (d)
  Any such agreement or transfer shall be effected by such process and
documentation as is agreed between the Issuing Bank and the proposed transferee.

21.   CHANGES TO THE BORROWER   21.1   Assignments and transfer by a Borrower  
    A Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.   22.   CONDUCT OF BUSINESS BY THE
ISSUING BANK       No provision of this Agreement will:

  (a)   interfere with the right of the Issuing Bank to arrange its affairs (tax
or otherwise) in whatever manner it thinks fit;     (b)   oblige the Issuing
Bank to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or     (c)  
oblige the Issuing Bank to disclose any information relating to its affairs (tax
or otherwise) or any computations in respect of Tax.

- 61 -



--------------------------------------------------------------------------------



 



23.   PAYMENT MECHANICS   23.1   Payments to the Issuing Bank

  (a)   On each date on which a Borrower is required to make a payment under a
Finance Document that Borrower shall make the same available to the Issuing Bank
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Issuing Bank as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.     (b)   Payment shall be made to such account in the
principal financial centre of the country of that currency (or, in relation to
euro, in a principal financial centre in a Participating Member State or London)
with such bank as the Issuing Bank specifies.

23.2   Partial payments

  (a)   If the Issuing Bank receives a payment that is insufficient to discharge
all the amounts then due and payable by a Borrower under the Finance Documents,
the Issuing Bank shall apply that payment towards the obligations of that
Borrower under the Finance Documents in the following order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Issuing Bank under the Finance Documents;     (ii)   secondly,
in or towards payment pro rata of any accrued interest, fee or commission due
but unpaid under this Agreement;     (iii)   thirdly, in or towards payment
pro-rata of any reimbursement obligation in respect of any drawings under
Letters of Credit that are due but unpaid under this Agreement; and     (iv)  
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

  (b)   The Issuing Bank may vary the order set out in paragraphs (a)(ii) to
(iv) above.     (c)   Notwithstanding paragraphs (a) and (b) above, the Issuing
Bank shall vary the order set out in paragraphs (a)(ii) to (iv) above if
necessary to ensure that the Borrowers do not lose the benefit of any grace
period set out in Clause 18.1.

23.3   No set-off by a Borrower       All payments to be made by a Borrower
under the Finance Documents shall be calculated and be made without (and free
and clear of any deduction for) set-off or counterclaim.   23.4   Business Days

  (a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

- 62 -



--------------------------------------------------------------------------------



 



  (b)   During any extension of the due date for payment of any Unpaid Sum under
this Agreement interest is payable on the Unpaid Sum at the rate payable on the
original due date.

23.5   Currency of account

  (a)   Subject to paragraphs (b) to (e) below, the Base Currency is the
currency of account and payment for any sum due from a Borrower under any
Finance Document.     (b)   A repayment of an Unpaid Sum or a part of an Unpaid
Sum shall be made in the currency in which the Unpaid Sum is denominated on its
due date.     (c)   Each payment of interest shall be made in the currency in
which the sum in respect of which the interest is payable was denominated when
that interest accrued.     (d)   Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.     (e)   Any amount expressed to be payable in a currency other than
the Base Currency shall be paid in that other currency.

23.6   Change of currency

  (a)   Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

  (i)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Issuing Bank (after consultation with Borrower A); and     (ii)   any
translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Issuing
Bank (acting reasonably).

  (b)   If a change in any currency of a country occurs, this Agreement will, to
the extent the Issuing Bank (acting reasonably and after consultation with
Borrower A) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

23.7   Disruption to Payment Systems etc.       If the Issuing Bank determines
(in its discretion) that a Disruption Event has occurred or the Issuing Bank is
notified by a Borrower that a Disruption Event has occurred:

  (a)   the Issuing Bank may, and shall if requested to do so by a Borrower,
consult with the Borrowers with a view to agreeing with the Borrowers such
changes to the operation or administration of the Facility as the Issuing Bank
may deem necessary in the circumstances;

- 63 -



--------------------------------------------------------------------------------



 



  (b)   the Issuing Bank shall not be obliged to consult with the Borrowers in
relation to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;     (c)   any such changes agreed upon by
the Issuing Bank and the Borrowers shall (whether or not it is finally
determined that a Disruption Event has occurred) be binding upon the Parties as
an amendment to (or, as the case may be, waiver of) the terms of the Finance
Documents notwithstanding the provisions of Clause 29 (Amendments and Waivers);
and     (d)   the Issuing Bank shall not be liable for any damages, costs or
losses whatsoever (including, without limitation, for negligence, but excluding
gross negligence, wilful misconduct or any claim based on the fraud of the
Issuing Bank) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 23.7.

24.   SET-OFF       The Issuing Bank may set off any matured obligation due from
a Borrower under the Finance Documents against any matured obligation owed by
the Issuing Bank to that Borrower, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Issuing Bank may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.   25.  
NOTICES   25.1   Communications in writing       Any communication to be made
under or in connection with the Finance Documents shall be made in writing and,
unless otherwise stated, may be made by fax or letter.   25.2   Addresses      
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

  (a)   in the case of a Borrower, that identified with its name below; and    
(b)   in the case of the Issuing Bank, that identified with its name below,

  or any substitute address or fax number or department or officer as the Party
may notify to the other Party by not less than five Business Days’ notice.  
25.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

  (i)   if by way of fax, when received in legible form; or

- 64 -



--------------------------------------------------------------------------------



 



  (ii)   if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;

      and, if a particular department or officer is specified as part of its
address details provided under Clause 25.2 (Addresses), if addressed to that
department or officer.     (b)   Any communication or document to be made or
delivered to the Issuing Bank will be effective only when actually received by
the Issuing Bank and then only if it is expressly marked for the attention of
the department or officer identified with the Issuing Bank’s signature below (or
any substitute department or officer as the Issuing Bank shall specify for this
purpose).

25.4   Notification of address and fax number       Promptly upon changing its
address or fax number, the Issuing Bank shall notify the other Parties.   25.5  
English language

  (a)   Any notice given under or in connection with any Finance Document must
be in English.     (b)   All other documents provided under or in connection
with any Finance Document must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Issuing Bank, accompanied by a certified English translation and, in this case,
the English translation will prevail unless the document is a constitutional,
statutory or other official document.

26.   CALCULATIONS AND CERTIFICATES   26.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Finance Document,
the entries made in the accounts maintained by the Issuing Bank are prima facie
evidence of the matters to which they relate.   26.2   Certificates and
Determinations       Any certification or determination by the Issuing Bank of a
rate or amount under any Finance Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.   26.3   Day count
convention       Any interest, commission or fee accruing under a Finance
Document will accrue from day to day and is calculated on the basis of the
actual number of days elapsed and a year of 360 days or, in any case where the
practice in the Relevant Interbank Market differs, in accordance with that
market practice.

- 65 -



--------------------------------------------------------------------------------



 



  27.   PARTIAL INVALIDITY         If, at any time, any provision of the Finance
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.     28.   REMEDIES AND WAIVERS         No failure to exercise, nor any
delay in exercising, on the part of the Issuing Bank, any right or remedy under
the Finance Documents shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.     29.   AMENDMENTS AND WAIVERS         Any term of the Finance Documents
may be amended or waived only with the consent of the Issuing Bank and Borrower
A and any such amendment or waiver will be binding on the Parties.     30.  
CONFIDENTIALITY     30.1   Confidential Information         The Issuing Bank
agrees to keep all Confidential Information confidential and not to disclose it
to anyone, save to the extent permitted by Clause 30.2 (Disclosure of
Confidential Information) and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.     30.2   Disclosure of Confidential Information
        The Issuing Bank may disclose:

  (a)   to any of its Affiliates and any of its or their officers, directors,
employees, professional advisers, auditors, partners and Representatives such
Confidential Information as the Issuing Bank shall consider appropriate if any
person to whom the Confidential Information is to be given pursuant to this
paragraph (a) is informed in writing of its confidential nature and that some or
all of such Confidential Information may be price-sensitive information except
that there shall be no such requirement to so inform if the recipient is subject
to professional obligations to maintain the confidentiality of the information
or is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;     (b)   to any person:

  (i)   to (or through) whom it assigns or transfers (or may potentially assign
or transfer) all or any of its rights and/or obligations under one or more
Finance Documents and to any of that person’s Affiliates, Representatives and
professional advisers;

- 66 -



--------------------------------------------------------------------------------



 



  (ii)   with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or a Borrower and to any of any
Borrower’s Affiliates, Representatives and professional advisers;     (iii)  
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b)(ii) above;     (iv)   to whom information is required or requested
to be disclosed by any court of competent jurisdiction or any governmental,
banking, taxation or other regulatory authority or similar body, the rules of
any relevant stock exchange or pursuant to any applicable law or regulation, and
the Issuing Bank shall, to the extent practicable, use reasonable endeavours to
notify Borrower A of the details of any such disclosure, provided that it is
permitted to do so by the relevant court, authority, body, rules, applicable law
or regulation;     (v)   to whom information is required to be disclosed in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes, (and the
Issuing Bank shall use reasonable endeavours to notify Borrower A of the details
of any such disclosure to the extent it is permitted to do so);     (vi)   who
is a Party; or     (vii)   with the consent of Borrower A;

      in each case, such Confidential Information as the Issuing Bank shall
consider appropriate if:

  (A)   in relation to paragraphs (b)(i) and (b)(ii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;     (B)   in relation to paragraph (b)(iii) above, the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;     (C)   in relation to paragraphs (b)(iv), and
(b)(v) above, the person to whom the Confidential Information is to be given is
informed of its confidential nature and that some or all of such Confidential

- 67 -



--------------------------------------------------------------------------------



 



      Information may be price-sensitive information except that there shall be
no requirement to so inform if, in the opinion of the Issuing Bank, it is not
practicable so to do in the circumstances.

30.3   Entire agreement       This Clause 30 (Confidentiality) constitutes the
entire agreement between the Parties in relation to the obligations of the
Issuing Bank under the Finance Documents regarding Confidential Information and
supersedes any previous agreement, whether express or implied, regarding
Confidential Information.   31.   COUNTERPARTS       Each Finance Document may
be executed in any number of counterparts, and this has the same effect as if
the signatures on the counterparts were on a single copy of the Finance
Document.   32.   GOVERNING LAW       This Agreement and any non-contractual
obligations arising out of or in connection with it are governed by English law.
  33.   JURISDICTION

  (a)   The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).     (b)   The Parties agree that the courts of England are the
most appropriate and convenient courts to settle Disputes and accordingly no
Party will argue to the contrary.     (c)   This Clause 33 is for the benefit of
the Issuing Bank only. As a result, the Issuing Bank shall not be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Issuing Bank may take concurrent proceedings
in any number of jurisdictions

34.   SERVICE OF PROCESS       Without prejudice to any other mode of service
allowed under any relevant law, Borrower A:

  (a)   irrevocably appoints Borrower B as its agent for service of process in
relation to any proceedings before the English courts in connection with this
Agreement; and     (b)   agrees that failure by a process agent to notify
Borrower A of the process will not invalidate the proceedings concerned.

- 68 -



--------------------------------------------------------------------------------



 



This Agreement has been entered into on the date stated at the beginning of this
Agreement.

- 69 -



--------------------------------------------------------------------------------



 



SCHEDULE 1
Part 1
Conditions Precedent

1.   The Original Borrowers

  (a)   A copy of each Original Borrower’s constitutional documents.     (b)   A
copy of a resolution of the board of directors of each Original Borrower:

  (i)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute the
Finance Documents to which it is a party;     (ii)   authorising a specified
person or persons to execute the Finance Documents to which it is a party on its
behalf; and     (iii)   authorising a specified person or persons, on its
behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

  (c)   A specimen of the signature of each person that signs a Finance Document
on behalf of an Original Borrower or that such Original Borrower intends to have
sign documents or notices under the Finance Documents.     (d)   A certificate
of each Original Borrower (signed by a director or a Responsible Officer)
confirming utilising the Commitments in accordance with this Agreement would not
cause any borrowing, guaranteeing or other limit binding on such Original
Borrower to be exceeded.     (e)   A certificate of an authorised signatory of
each Original Borrower certifying that each copy document relating to it
specified in this Schedule 1 Part 1 (Conditions precedent) is correct, complete
and in full force and effect as at the date of this Agreement.

2.   Security

  (a)   The Collateral Security Agreements duly executed by the parties thereto
and all such documents necessary to create a perfected security interest in
respect of the Collateral.     (b)   The Collateral Control Agreements duly
executed by the parties thereto.     (c)   A copy of the Custody Agreements duly
executed by the parties thereto.

3.   Finance Documents       This Agreement executed by the members of the Group
party to this Agreement.

- 70 -



--------------------------------------------------------------------------------



 



4.   Legal opinions

  (a)   A legal opinion of Pinsent Masons LLP, legal advisers to the Issuing
Bank in England, substantially in the form distributed to the Issuing Bank prior
to signing this Agreement.     (b)   Legal opinions of the legal adviser to the
Original Borrowers in New York, substantially in the form distributed to the
Issuing Bank prior to signing this Agreement.     (c)   A legal opinion of
Appleby, legal advisers to the Issuing Bank in Bermuda, substantially in the
form distributed the Issuing Bank prior to signing this Agreement.

5.   Other documents and evidence

  (a)   A copy of any other Authorisation or other document, opinion or
assurance which the Issuing Bank considers to be necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by any Finance Document or for the validity and enforceability of any Finance
Document.     (b)   The Original Financial Statements and the latest audited
statutory financial statements of the Borrowers.     (c)   Evidence that the
fees, costs and expenses then due from Borrower A (or a Borrower as the case may
be) pursuant to Clause 9 (Fees) and Clause 14 (Costs and expenses) have been
paid or will be paid by the first Utilisation Date.     (d)   Completion by the
Issuing Bank of all necessary “know your customer” or other similar checks.    
(e)   A certified copy of a Foreign Exchange Letter issued by the Bermuda
Monetary Authority, Hamilton, Bermuda in relation to Borrower A; and     (f)   A
certified copy of a Tax Assurance issued by the Registrar of Companies for the
Minister of Finance in relation to Borrower A.

- 71 -



--------------------------------------------------------------------------------



 



Part 2
Conditions Precedent to acceding borrower

1.   The Acceding Borrower

  (a)   A copy of the Acceding Borrower’s constitutional documents.     (b)   A
copy of a resolution of the board of directors of the Acceding Borrower:

  (i)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute the
Finance Documents to which it is a party;     (ii)   authorising a specified
person or persons to execute the Finance Documents to which it is a party on its
behalf; and     (iii)   authorising a specified person or persons, on its
behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

  (c)   A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above.     (d)   A certificate of the Acceding
Borrower (signed by a director) confirming utilising the Commitments in
accordance with this Agreement would not cause any borrowing, guaranteeing or
other limit binding on the Acceding Borrower (as the case may be) to be
exceeded.     (e)   A certificate of an authorised signatory of the Acceding
Borrower’s certifying that each copy document relating to it specified in this
Schedule 1 Part 2 (Conditions Precedent to acceding borrower) is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

2.   Security

  (a)   An Acceding Borrower Collateral Security Agreement duly executed by the
parties to it and all such documents necessary to create a preferential right in
respect of the Collateral.     (b)   An Acceding Borrower Collateral Control
Agreement duly executed by the parties to it.     (c)   A copy of an Acceding
Borrower Custody Agreement duly executed by the parties to it.

3.   Finance Documents

  (a)   Accession deed by the Acceding Borrower to this Agreement executed by
Borrower A and the Acceding Borrower.

- 72 -



--------------------------------------------------------------------------------



 



  (b)   An original of the Process Agent Letter and evidence that the process
agent has accepted its appointment in accordance with the terms of the Process
Agent Letter.

4.   Legal opinions

  (a)   A legal opinion of Pinsent Masons LLP, legal advisers to the Issuing
Bank in England in a form and content satisfactory to the Issuing Bank.     (b)
  A legal opinion of the legal advisers to the Acceding Borrower in New York in
a form and content satisfactory to the Issuing Bank.     (c)   A legal opinion
of the legal advisers to the Issuing Bank in such jurisdiction as the Acceding
Borrower is incorporated in, substantially in a form and content satisfactory to
the Issuing Bank.

5.   Other documents and evidence

  (a)   A copy of any other Authorisation or other document, opinion or
assurance which the Issuing Bank considers to be necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by any Finance Document or for the validity and enforceability of any Finance
Document.     (b)   The latest audited statutory financial statements of the
Acceding Borrower.     (c)   Completion by the Issuing Bank of all necessary
“know your customer” or other similar checks.     (d)   If applicable to the
Acceding Borrower, a certified copy of a Foreign Exchange Letter issued by the
Bermuda Monetary Authority, Hamilton, Bermuda in relation to the Acceding
Borrower or equivalent Authorisation in any other relevant jurisdiction; and    
(e)   If applicable a certified copy of a Tax Assurance issued by the Registrar
of Companies for the Minister of Finance in relation to the Acceding Borrower or
equivalent Authorisation in any other relevant jurisdiction.

- 73 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
Utilisation Request

         
From:
  [Borrower A/Borrower B/Acceding Borrower]1    
 
       
To:
  Barclays Bank plc (the “Issuing Bank”)    
 
       
 
  The Bank of New York Mellon    
 
        Dated:[•] 200[•]    
 
        Dear Sirs    
 
        [Borrower A] — [specify] Facility Agreement dated [ • ] 200[ • ] (the
“Agreement”)
 
        1.   We refer to the Agreement. This is a Utilisation Request. Terms
defined in the Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.
 
        2.   We wish to arrange for a Letter of Credit to be [issued by the
Issuing Bank][[increased][decreased]2 on the following terms:
 
       
 
  Borrower3   [Borrower A] [Borrower B] [Acceding Borrower]
 
       
 
  [Proposed Utilisation Date][Proposed amendment date]4:   [•] (or, if that is
not a Business Day, the next Business Day)]
 
       
 
  [Currency and Amount][Increased amount][Decreased amount]5:   [• or, if less,
the Available Commitment][•]
 
       
 
  Beneficiary:   [•]
 
       
 
  Term of Letter of Credit:   [•] months
 
       
 
  Expiry Date   [•]
 
        3.   We confirm that each condition specified in Clause 5.2 (Completion
of a Utilisation Request) and paragraph (b) of Clause 5.4 (Issue of Letters of
Credit) is satisfied on the date of this Utilisation Request.
 
        4.   We further confirm that each Borrower is and will remain in
compliance with Clause 4.1(b) after making [this Utilisation][the above
amendment]6. [We request that the

 

1   Utilisation Request to be issued by Borrower A, Borrower B or an Acceding
Borrower (or by Borrower A on behalf of Borrower B or an Acceding Borrower).   2
  Select appropriate option depending on whether the Utilisation Request relates
to the issue of a Letter or Credit or an amendment (increase or decrease) to an
existing Letter of Credit.   3   Identify who the Borrower is.   4   See 2
above.   5   See 2 above.

- 74 -



--------------------------------------------------------------------------------



 



    Issuing Bank deliver to the Custodian and us an Outstanding LC Certificate
reflecting this proposed Utilisation. We shall procure delivery by the Custodian
of a Collateral Compliance Certificate in accordance with Clause 4.1(b) and
Clause 19 (Collateral) of the Agreement.]7

5.   [ We further confirm that [            ] is a Third Party Borrower.   6.  
Delivered together with this Utilisation Request is a copy of [            ]’s
board resolutions confirming compliance with all relevant corporate benefit
issues and a copy of [            ]’s shareholders resolution confirming the
same.]8   7.   Delivery instructions: [specify delivery instructions]

Yours faithfully
                                        
Authorised Signatory for
and on behalf of
[BORROWER A [ON BEHALF OF BORROWER B/ACCEDING
BORROWER]/BORROWER B/ACCEDING BORROWER]9
 

6   Select as appropriate depending on whether the Utilisation Request is for a
new Letter of Credit or an increase in principal amount of an existing Letter of
Credit.   7   Not applicable when the Utilisation Request relates to decrease in
principal amount of an existing Letter of Credit.   8   Paragraph 5 and 6 are
applicable for Third Party Borrowing only.   9   See note 1 above.

- 75 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Mandatory Cost formulae

1.   The Mandatory Cost is an addition to the interest rate to compensate the
Issuing Bank for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   The Mandatory Costs will be calculated by the
Issuing Bank and expressed as a percentage per annum.   3.   The Mandatory Cost
where the Issuing Bank is lending from a Facility Office in a Participating
Member State will be the percentage notified by the Issuing Bank to Borrower A.
This percentage will be certified by the Issuing Bank in its notice to Borrower
A to be its reasonable determination of the cost (expressed as a percentage of
all Letters of Credit made by the Issuing Bank from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.   4.   The Mandatory Cost will
be calculated by the Issuing Bank as follows:

  (a)   in relation to a Sterling Letter of Credit:

         
 
  AB+C(B-D)+E×0.01
 
  per cent. per annum
 
  100-(A+C)    

  (b)   in relation to a Letter of Credit in any currency other than Sterling:

             
 
  E×0.01
 
  per cent. per annum.
 
    300      

     Where:

  A     is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which the Issuing Bank is from time to time
required to maintain as an interest free cash ratio deposit with the Bank of
England to comply with cash ratio requirements.     B     is the percentage rate
of interest (excluding any margin and the Mandatory Cost and, if in respect of
an Unpaid Sum, the additional rate of interest specified in paragraph (a) of
Clause 7.1 (Default interest)) payable for the relevant Interest Period on the
Letter of Credit.     C     is the percentage (if any) of Eligible Liabilities
which that Issuing Bank is required from time to time to maintain as interest
bearing Special Deposits with the Bank of England.     D     is the percentage
rate per annum payable by the Bank of England to the Issuing Bank on interest
bearing Special Deposits.

- 76 -



--------------------------------------------------------------------------------



 



  E    is designed to compensate Issuing Bank for amounts payable under the Fees
Rules and is calculated by the Issuing Bank as being the average of the most
recent rates of charge supplied by the Issuing Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated by the Issuing Bank for this
purpose as being the average of the Fee Tariffs applicable to the Issuing Bank
for that fiscal year) and expressed in pounds per £1,000,000 of the Tariff Base
of the Issuing Bank.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   Any determination by the Issuing Bank pursuant to this Schedule in relation
to a formula, the Mandatory Cost or any amount payable to the Issuing Bank
shall, in the absence of manifest error, be conclusive and binding on the
Parties.   8.   The Issuing Bank may from time to time, after consultation with
Borrower A, determine and notify to Borrower A any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on the Parties.

- 77 -



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Collateral Compliance Certificate

         
To:
  Barclays Bank plc (the “Issuing Bank”)    
 
       
From:
  The Bank of New York Mellon    
 
       
 
  [Aspen Insurance Limited (as Borrower A)]    
 
       
 
  [Aspen Insurance UK Limited (as Borrower B)]    
 
       
 
  [[            ] (as Acceding Borrower)]    
 
       
Dated:
       
 
        Dear Sirs    

[Borrower A] — [           ] Facility Agreement
Dated [       ] (the “Agreement”)

1.   We refer to the Agreement. This is a Collateral Compliance Certificate.
Terms defined in the Agreement have the same meaning when used in this
Collateral Compliance Certificate unless given a different meaning in this
Collateral Compliance Certificate.   2.   We confirm that, with regards to
Borrower A, the Eligible Collateral deposited by Borrower A and the Market Value
of the Eligible Collateral deposited by Borrower A as at 5.00pm (New York time)
on the date which is 2 Business Days before the date of this Collateral
Compliance Certificate is as follows:

                  Market Value in             currency in which       Applicable
    Eligible Collateral is   Market Value in   Collateral Eligible Collateral  
denominated1   US$2   Margin3
[            ]
  [            ]   [            ]   [            ]
 
           
[            ]
  [            ]   [            ]   [            ]

3.   We confirm that, with regards to Borrower B, the Eligible Collateral
deposited by Borrower B and the Market Value of the Eligible Collateral
deposited by Borrower B as

 

1   Custodian to certify the Market Value of each type of Eligible Collateral in
the currency in which it is denominated.   2   Custodian to calculate Market
Value in US$ at its spot rate of exchange for the purchase of the relevant
currency with US$ in the London foreign exchange market at or about 11:00am
(London time).   3   Custodian to apply appropriate Collateral Margin in
accordance with the definition of Collateral Margin and Clause 19 (Collateral)
of the Agreement.

- 78 -



--------------------------------------------------------------------------------



 



    at 5.00pm (New York time) on the date which is 2 Business Days before the
date of this Collateral Compliance Certificate is as follows4:

                  Market Value in             currency in which       Applicable
    Eligible Collateral is   Market Value in   Collateral Eligible Collateral  
denominated5   US$6   Margin7
[            ]
  [            ]   [            ]   [            ]

4.   We confirm that the spot rate(s) of exchange used for the purposes of the
calculations in paragraphs 2 and 3 above is/are[ ]8).   5.   Based on the
calculations set out in paragraphs 2 and 3 above, we confirm that:

  (i)   the Collateral Value in relation to Borrower A is [       ]; and    
(ii)   the Collateral Value in relation to Borrower B is [       ]9.

 

6.   Based on the Collateral Value set out in paragraphs 5 above and the Issuing
Bank’s certification of the aggregate amount of Letters of Credit currently
outstanding to each Borrower (determined by reference to the most recent
Outstanding LC Certificate delivered by the Issuing Bank), we confirm that:

  (i)   the Collateralisation Ratio in relation to Borrower A is [       ]; and
    (ii)   the Collateralisation Ratio in relation to Borrower B is [       ]10.

Signed:                                        

[            ]
Authorised signatory of
The Bank of New York Mellon as Custodian
[Further, Borrower A confirms that the Borrowers are in compliance with their
obligations under Clause 19 (Collateral) of the Agreement.
 

4   Calculations in respect of any Acceding Borrower should also be set out.   5
  Custodian to certify the Market Value of each type of Eligible Collateral in
the currency in which it is denominated.   6   Custodian to calculate Market
Value in US$ at its spot rate of exchange for the purchase of the relevant
currency with US$ in the London foreign exchange market at or about 11:00am
(London time).   7   Custodian to apply appropriate Collateral Margin in
accordance with the definition of Collateral Margin and Clause 19 (Collateral)
of the Agreement.   8   Spot rates of exchange to be inserted as relevant.   9  
Calculations in respect of any Acceding Borrower should also be set out.   10  
Calculations in respect of any Acceding Borrower should also be set out.

- 79 -



--------------------------------------------------------------------------------



 



Signed:                                        
Authorised Signatory11
ASPEN INSURANCE LIMITED
 

11   Borrower A is not required to certify where the relevant Test Date falls
within paragraph (b) of the definition thereof.

- 80 -



--------------------------------------------------------------------------------



 



SCHEDULE 5
Form of Outstanding LC Certificate

To:   The Bank of New York Mellon
Insurance Trust
FAO: Anna Yiu
101 Barclay Street, 8W
New York, NY 10286
Fax: +1 212-815-5877/5   cc:   The Bank of New York Mellon
Portfolio Solutions
FAO: Steve Welcome
101 Barclay Street, 4E
New York, NY 10286
Fax: +1 212.815.8363       Aspen Insurance Limited (as Borrower A)
FAO: Associate Group Treasurer/Jazmin Da Ponte
Maxwell Roberts Building
1 Church Street
Hamilton HM11
Bermuda
Fax: +1 441 295 6068       Aspen Insurance UK Limited (as Borrower B)
c/o Aspen Insurance Limited
FAO: Associate Group Treasurer/Jazmin Da Ponte
Maxwell RobertsBuilding
1 Church Street
Hamilton HM11
Bermuda
fax: +1 441 295 6068       [[            ] (as Acceding Borrower)
FAO: [            ]
[            ]
fax: [            ]]

From:  Barclays Bank PLC
Dated:
Dear Sirs
[Borrower A] — [           ] Facility Agreement
Dated [            ] (the “Agreement”)

- 81 -



--------------------------------------------------------------------------------



 



1.   We refer to the Agreement. This is an Outstanding LC Certificate. Terms
defined in the Agreement have the same meaning when used in this Outstanding LC
Certificate unless given a different meaning in this Outstanding LC Certificate.
  2.   We confirm that the amount of all Letters of Credit outstanding at the
date of this Outstanding LC Certificate are as follows1,2:

  (i)   Borrower A [       ]; and     (ii)   Borrower B [       ]3;

3.   We confirm that the amount of all Letters of Credit outstanding at the date
of this Outstanding LC Certificate converted into US$ (where such Letters of
Credit are not denominated in US$) at our spot rate of exchange for the purchase
of the relevant currency/ies with US$ in the London foreign exchange market at
or about 11:00am (London time) on the date of this Outstanding LC Certificate)
is:

  (i)   Borrower A [       ]; and     (ii)   Borrower B [      ]4/5

4.   We confirm that the spot rate(s) of exchange used for the purposes of the
calculations in paragraph 3 above is/are[ ]6) .

Signed:                                        
[                      ]
Authorised signatory of
Barclays Bank PLC
 

1   Amount of Letters of Credit outstanding in the currency in which those
Letters of Credit are denominated to be listed.   2   Where an Outstanding LC
Certificate is delivered on the date which is one Business Day after the date of
a Utilisation Request, the amount of all Letters of Credit requested on that
date should be included as if they had been issued.   3   Amount of Letter of
Credit outstanding to any Acceding Borrower should also be set out.   4   Amount
of Letter of Credit outstanding to any Acceding Borrower should also be set out.
  5   Where an Outstanding LC Certificate is delivered on the date which is one
Business Day after the date of a Utilisation Request, the amount of all Letters
of Credit requested on that date should be included as if they had been issued.
  6   Spot rates of exchange to be inserted as relevant.

- 82 -



--------------------------------------------------------------------------------



 



SCHEDULE 6
Financial Indebtedness

1.   Barclaycard Facility- facility (renewed on July 4, 2005) in the amount of
£500,000 provided by Barclays Bank PLC to Aspen Insurance UK Limited to be used
for employee expense reimbursement.

2.   Barclays Bankers Automated Clearing Systems (BACS) Facility — short-term
overdraft facility (renewed on July 31, 2008) in an amount of £5,000,000
provided by Barclays Bank PLC to Aspen Insurance UK Limited.

3.   AFTS Daylight Overdraft Facility — intraday facility (renewed July 4, 2005)
for outward payments up to £250,000.

4.   AFTS Settlement Risk Limit — intraday facility (renewed July 4, 2005) for
outward payments up to £250,000.

- 83 -



--------------------------------------------------------------------------------



 



SCHEDULE 7
Compliance Certificate

To:   [           ] as Issuing Bank
  From:   [Aspen Insurance Limited (as Borrower A)]

[Aspen Insurance UK Limited (as Borrower B)]

[[            ] (as Acceding Borrower)]

Dated:
Dear Sirs
[Borrower A] — [           ] Facility Agreement
Dated [            ] (the “Agreement”)

1.   We refer to the Agreement. This is a Compliance Certificate. Terms defined
in the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.   2.   We
confirm that, to the best of our knowledge, each Borrower has:

  (a)   observed or performed all of its covenants and other agreements under
the Agreement, and     (b)   satisfied every condition contained in the
Agreement and the other Finance Documents to which it is a party to be observed,
performed or satisfied by it, and     (c)   no knowledge of any Default or Event
of Default except as specified below.

3.   We confirm:

  (a)   Borrower A [       ]; and     (b)   Borrower B [      ]1/2

4.   [We confirm that no Default is continuing.]3

Signed                                         
 

1   Set out all information and calculations necessary for determining
compliance by the relevant Borrower with the provisions of Clause 17.8 (Rating)
of the Agreement as of the last day of the Financial Quarter or fiscal year of
the relevant Borrower.   2   With regards to any Acceding Borrower set out all
information and calculations necessary for determining compliance by the
Acceding Borrower with the provisions of Clause 17.8 (Rating) of the Agreement
as of the last day of the Financial Quarter or fiscal year of the Acceding
Borrower.   3   If this statement cannot be made, the certificate should
identify any Default that is continuing and the steps, if any, being taken to
remedy it.

- 84 -



--------------------------------------------------------------------------------



 



Authorised Signatory
of
ASPEN INSURANCE LIMITED

- 85 -



--------------------------------------------------------------------------------



 



SCHEDULE 8
Existing Security at the date of this Agreement

1.   Charge created in favour of Barclays Bank PLC pursuant to Memorandum of
Deposit and Charge, made as of July 22, 2002 between Aspen Insurance UK Limited
(formerly Wellington Reinsurance Limited) and Barclays Bank PLC to secure all
obligations of Aspen Insurance UK Limited due and owing to Barclays Bank PLC
pursuant to paragraphs 1 and 2 of Schedule 6 (Financial Indebtedness).   2.  
Charge created in favour of Citibank, N.A. pursuant to the Deposit Agreement,
dated November 13, 2002, between Aspen Insurance UK Limited and Citibank, N.A.
to secure all obligations under any agreement to establish a letter of credit or
similar instrument or on any other account whatsoever.   3.   Charge created in
favour of Citibank, N.A. pursuant to the Security Agreement, dated November 13,
2002, between Aspen Insurance UK Limited and Citibank, N.A. to secure all
obligations under any custodial services agreement in place between Citibank,
N.A. and Aspen Insurance UK Limited pursuant to which Citibank, N.A. arranges
for letters of credit or similar instruments or on any other account of Aspen
Insurance UK Limited at Citibank, N.A.   4.   Lien created in favour of
Citibank, N.A. pursuant to the Custody Agreement, dated as of November 1, 2002
(the “Custody Agreement”), between Aspen Insurance UK Limited and Citibank, N.A.
as security for all liabilities of Aspen Insurance UK Limited to Citibank under
the Custody Agreement.   5.   Liens in connection with Credit Agreement dated as
of August 2, 2005 among Aspen Insurance Holdings Limited, various subsidiary
borrowers, various lenders, Bank of America, N.A. and Calyon, New York Branch,
as co-syndication agents, Credit Suisse, Cayman Islands Branch and Deutsche Bank
AG, New York Branch, as co-documentation agents, the Bank of New York, as
collateral agent and Barclays Bank PLC, as administrative agent.

- 86 -



--------------------------------------------------------------------------------



 



SCHEDULE 9
Consents, Authorisations, Filings and Notices

1.   Registration of the Security Agreement with the Registrar of Companies in
Bermuda, which registration is being performed by Appleby, Bermuda counsel to
the Issuing Bank, and will be completed upon the filing of an executed original
copy of the document.   2.   UCC-1 financing statements and continuation
statements may be filed to evidence the pledge of collateral by the Borrowers
pursuant to the Security Agreement.   3.   Registration of the Borrower B
Collateral Security Agreement with the Registrar of Companies in England &
Wales, which registration is being performed by Pinsent Masons LLP, counsel to
the Issuing Bank, and will be completed upon the filing of an executed original
copy of the document.

- 87 -



--------------------------------------------------------------------------------



 



SCHEDULE 10 Subsidiaries

      Name of Subsidiary   Jurisdiction of Subsidiary
Aspen Insurance Limited
  Bermuda
Aspen Insurance UK Limited
  England and Wales
Aspen Managing Agency Limited
  England and Wales
Aspen Underwriting Limited
  England and Wales
Aspen (UK) Holdings Limited
  England and Wales
AIUK Trustees Limited
  England and Wales
Aspen Insurance UK Services Limited
  England and Wales
Aspen Insurance US Services, Inc
  Delaware
Aspen US Holdings Inc
  Delaware
Aspen Re America, Inc
  Delaware
Aspen Specialty Insurance Company
  North Dakota
Aspen Re America Risk Solutions LLC
  Connecticut

- 88 -



--------------------------------------------------------------------------------



 



      Name of Subsidiary   Jurisdiction of Subsidiary
Aspen Specialty Insurance Solutions, LLC
  California
Aspen Specialty Insurance Management, Inc
  Massachusetts
Aspen Re America CA, LLC
  California
Acorn Limited
  Bermuda
Aspen U.S Insurance Company*
  New York

 

*   Application Pending

- 89 -



--------------------------------------------------------------------------------



 



SIGNATURES
THE BORROWERS
ASPEN INSURANCE LIMITED

     
By:
     
Address:
  Maxwell Roberts Building
1 Church Street
Hamilton
HM11 Bermuda
 
   
Fax:
  +1 441 295 1829

Attn: Company Secretary
ASPEN INSURANCE UK LIMITED

     
By:
     
Address:
  30 Fenchurch Street
London EC3M 3BD
United Kingdom
 
   
Fax:
  +44 (0)20 7184 8500

Attn: Company Secretary
THE ISSUING BANK
BARCLAYS BANK PLC

     
By:
     
Address:
  Barclays Commercial Bank
Level 11
1 Churchill Place
London
E14 5HP
 
   
Fax:
Attn:
  +44 (0)207 116 7645
Stuart Ratcliffe (Director — Insurance)

- 90 -